Name: Commission Regulation (EEC) No 119/87 of 14 January 1987 fixing the monetary compensatory amounts applicable in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 1. 87 Official Journal of the European Communities No L 16/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 119/87 of 14 January 1987 fixing the monetary compensatory amounts applicable in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 90/87 (2), and in particular Article 12 thereof, Having regard to Council Regulation (EEC) No 1678 /85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regu ­ lation (EEC) No 3923/86 (4), expressed in ECU lower than the agricultural conversion rate charges monetary compensatory amounts on exports and pays them on imports ; whereas these amounts are called 'negative monetary compensatory amounts'; Whereas, however, the monetary compensatory amounts apply only where the differences between the agricultural conversion rate and the central rate, or, where appro ­ priate , the market rate would cause disturbances in trade in agricultural products ; Whereas , under the second subparagraph of Article 5 (2) of Regulation (EEC) No 1677/85 , the real monetary gap is equal : (a) in respect of those Member States whose currencies are maintained as between themselves within a spread at any given time of a maximum of 2,25 %, to the percentage representing, for the currency of the Member State concerned, the difference between :  the agricultural conversion rate, and  the central rate ; (b) in respect of Member States other than those referred to in (a), to the average of the percentage differences between :  the rate resulting from the relationship between the agricultural conversion rate for the currency of the Member State concerned and the central rates of each of the currencies of the Member States referred to in (a), and  the rate corresponding to the average spot exchange rate of the currency of the Member State concerned in terms of each of the currencies of the Member States referred to in (a), recorded over a period to be determined ; whereas this period, under Article 2 ( 1 ) of Commission Regulation (EEC) No 3153/85 of 11 November 1985 laying down detailed rules for the calculation of the monetary compensatory amounts (7), as amended by Regulation (EEC) No 590/86 (8), runs from the Wednesday of one week to the Tuesday of the following week ; Having regard to Commission Regulation (EEC) No 3155/85 of 11 November 1985 establishing advanced fixing of the monetary compensatory amounts (5), as last amended by Regulation (EEC) No 1002/86 (6), Whereas , in accordance with Article 1 of Regulation (EEC) No 1677/85, if, for the currency of a Member State, there is a difference between the agricultural conversion rate and the central rate, or, where applicable, the market rate, this Member State must apply monetary compensatory amounts in intra Community trade and in trade with third countries ; Whereas a Member State for which the central rate, or, where appropriate, the market rate indicates a value for the currency as expressed in ECU higher than the agri ­ cultural conversion rate charges monetary compensatory amounts on imports and pays them on exports ; whereas these amounts are called 'positive monetary compensatory amounts'; whereas a Member State for which the central rate , or, where appropriate, the market rate expresses a value for a Member State's currency as (l ) OJ No L 164, 24. 6 . 1985 , p. 6 . O OJ No L 13 , 15 . 1 . 1987, p. 12 . (J) OJ No L 164, 24 . 6 . 1985 , p. 11 . {*) OJ No L 367, 27 . 12 . 1986, p. 1 . ( s) OJ No L 310, 21 . 11 . 1985, p. 22 , O OJ No L 310, 21 . 11 . 1985 , p. 4 . (') OJ No L 58 , 1 . 3 . 1986 , p. 1 .(') OJ No L 93 , 8 . 4 . 1986, p. 8 . No L 16/2 Official Journal of the European Communities 17 . 1.87 - 2,8 - 8,0 wine other sectors  Ireland: milk and milk products , beef and veal, pigmeat  4,3 other sectors  9,0 Netherlands : milk and milk products cereals other sectors + 2,9 + 2,4 + 1,8 ; Whereas , for the other currencies , under Article 2 ( 1 ) of Regulation (EEC) No 3153/85 , and in the light of Article 9 (2) of Regulation (EEC) No 1677/ 85 , the monetary compensatory amounts are calculated on the basis of the rates for the reference period from 12 to 13 January 1987 for sterling, the lira, the drachma, the peseta and the escudo ; Whereas this results in the following monetary gaps to be applied in : Whereas, notwithstanding the aforementioned Article 5 , for the period running, for each of the relevant products , until the end of the 1986/ 87 marketing year, the central rates to be referred to for the calculation of the compensatory amounts are to be multiplied by a correcting factor, pursuant to Article 6 (2) of Regulation (EEC) No 1677/85 ; Whereas the monetary gap to be applied is equal to the real monetary gap minus a neutral margin of :  1,50 points for Member States applying negative monetary compensatory amounts,  1 point for Member States applying positive monetary compensatory amounts ; Whereas , however, a percentage of :  0 is applied for as long as , after deduction of the neutral margin, the result obtained is equal to or less than 0,50 but exceeds 0 ,  1 is applied for as long as , after deduction of the neutral margin, the result obtained is equal to or less than 1 but more than 0,50 ; Whereas, under the second indent of Article 4 (3) (d) of Regulation (EEC) No 3153/85, the neutral margin to be referred to for the calculation of monetary compensatory amounts in the wine sector is 5 points for both positive and negative compensatory amounts ; Whereas, following the adjustment of the central rates with effect from 12 January 1987, the monetary compensatory amounts should be recalculated taking into account the new correcting factor referred to in Article - 6 (3) of Regulation (EEC) No 1677/85 and fixed by Regulation (EEC) No 90/ 87 ; Whereas , in view of the foregoing, the monetary compensatory amounts must be calculated by reference to the following gaps for the Member States maintaining their currencies as between themselves within a maximum spread at any one time of 2,25 % : 25.7 22,1 24.8 28,5 30,2 the United Kingdom : eggs and poultry beef and veal pigmeat milk and milk products other sectors Italy: wines cereals other sectors - 1,0 - 5,5 - 4,4  Greece : wine other sectors 38,8 42,3  Spam : milk and milk products, beef and veal, pigmeat  6,7 wine  4,3 other sectors  7,8  Portugal: sugar Whereas : - 15,1 ; BLEU: all sectors Denmark : milk and milk products, beef and veal, pigment 0 - 1,5 - 2,0 + 2,9 + 2,4 0 + 1,8 other sectors Germany: milk and milk products cereals wine other sectors France : beef and veal pigmeat eggs and poultry milk and milk products  for the basic products , the monetary compensatory amounts are equal to the amounts obtained by applying the monetary gap to the common prices,  for derived products, the monetary compensatory amounts are equal to the incidence, on the price of the product concerned, of the application of the monetary compensatory amount to the price of the basic product or products on which they depend ; Whereas poultry sector products are deemed to be derived from cereals ; - 1,5 - 3,2 - 4,8 17 . 1.87 Official Journal of the European Communities No L 16/3 Whereas, by way of derogation from Article 5 of Regu ­ lation (EEC) No 1677/85, Article 2 of Council Regu ­ lation (EEC) No 2062/86 of 30 June 1986 ('), as amended by Regulation (EEC) No 3220/86 (2), reduced the monetary gap by 4,8 points for France and 4,5 points for the United Kingdom for a certain period in respect of products in the eggs and poultrymeat sectors and in respect of ovalbumin and lactalbumin ; Whereas under Article 5 (5) of Regulation (EEC) No 1677/85 the monetary compensatory amounts in the pigmeat sector are fixed on the basis of a price equal to 35 °/o of the basic price ; whereas , however, in the case of Member States applying positive monetary compensatory amounts which maintain their currencies inter se within a maximum spread at any given time of 2,25 %, the montary compensatory amounts applicable from 1 July 1986 are equal to those applicable on 3o June 1986 adjusted on the basis of the prices applicable from 1 July 1986, subject to an amendment of the agricultural conversion rates ; Whereas in order to allow time for thorough consideration of the difficulties that the monetary decisive cause for the application of the monetary compensatory amounts on products considered to be derived from cereals and to enable the Commission to submit any appropriate proposals to the Council the introduction of the new monetary compensatory amounts on these products should be delayed for a week ; Whereas , under Article 4 (3) (a) of Regulation (EEC) No 3153/ 85 ; for sugar, the monetary compensatory amount is calculated on the basis of the intervention price increased by the amount of the levy charged on sugar of Community origin under the storage cost offsetting scheme ; Whereas , under Article 4 (3) (b) of Regulation (EEC) No 3153/ 85 , for beef and veal , the monetary compensatory amount is calculated on the basis of the intervention price for adult bovine animals in the Member State concerned minus 15 % ; Whereas, under Article 4 (3 ) (c) of Regulation (EEC) No 3153/ 85 , for milk and milk products , the monetary compensatory amounts for all products except skimmed ­ milk powder, butter and products coming under sub ­ heading 04.03 B of the Common Customs Tariff are calculated without taking into account the processing costs included in the intervention prices for butter and for skimmed-milk powder ; Whereas , for goods coming under Council Regulation (EEC) No 3033/80 (3) laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products , the import charges are fixed in a single amount ; whereas , on the other hand, refunds are those applicable for the basic products or products from which this merchandise is obtained ; whereas this should therefore be allowed for when the monetary coefficients to be applied for the relevant merchandise are fixed ; Whereas under Article 5 ( 1 ) of Regulation (EEC) No 3153/85 , for merchandise coming under Regulation (EEC) No 3033/80, the monetary compensatory amounts do not apply where the incidence of the highest monetary compensatory amount on the value of the relevant merchandise would be less than 2,5 % ; whereas they are to be reintroduced where the incidence exceeds 3 % for a significant period ; Whereas the monetary compensatory amounts apply in trade between the Member States and with third countries ; whereas , however :  in trade with a new Member State, the accession compensatory amounts , the fixed components and other amounts provided for under accession measures, and  in trade with third countries, import charges, or parts thereof, and import subsidies and export refunds and levies which are fixed in ECU and apply to products subject to monetary compensatory amounts are multiplied by the monetary coefficient ; Whereas Article 10 ( 1 ) of Regulation (EEC) No 1677/85 stipulates that where a product exported from one Member State has been imported into a Member State which has to grant a monetary compensatory amount upon importation, the exporting Member State may, by agreement with the importing Member State , pay the monetary compensatory amount which should otherwise be granted by the said importing Member State ; whereas, the application of this provision requires the fixing of conversion rates expressing the monetary compensatory amounts concerned in the currencies of the other Member States ; Whereas Article 6 of Regulation (EEC) No 3155 / 85 stipulates that monetary compensatory amounts fixed in advance must be adjusted where a new representative rate takes effect during the period of validity of the certi ­ ficate ; whereas this new rate must have been fixed before the application for the certificate was submitted ; whereas these adjustments can be effected by applying coefficients to the relevant monetary compensatory amounts ; Whereas monetary compensatory amounts now applying and certain coefficients and rates required for their application have been fixed by Commission Regulation (EEC) No 1057/86 (4), as last amended by Regulation (EEC) No 54/ 87 (5), whereas this Regulation can be repealed ; (') OJ No L 176, 1 . 7 . 1986, p. 15 . O OJ No L 300 , 24 . 10 . 1986, p. 1 . (J) OJ No L 323 , 29 . 11 . 1980 , p. 1 . ( 4) OJ No L98 , 12 . 4 . 1986, p. 1 . O OJ No L 9, 12 . 1 . 1987 , p. 1 . No L 16/4 Official Journal of the European Communities 17 . 1.87 Whereas the relevant Management Committees have not delivered an opinion within the timelimit set by their chairmen, Article 3 The exchange rates to be used for the application of Article 10 of Regulation (EEC) No 1677/85 are hereby fixed as set out in Annex III . Article 4 Regulation (EEC) No 1057/86 is hereby repealed . Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from  22 January 1987 as regards pigmeat, eggs and poultry and albumins ,  15 January 1987 as regards the other sectors . HAS ADOPTED THIS REGULATION : Article 1 The monetary compensatory amounts referred to in Article 1 of Regulation (EEC) No 1677/85 are hereby fixed for the Member States concerned as set out in Annex I. Article 2 The coefficients referred to in Article 6 (3) of Regulation (EEC) No 3153/85 are hereby fixed as set out in Annex II . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 January 1987 . For the Commission Frans ANDRIESSEN Vice-President 17 . 1 . 87 Official Journal of the European Communities No L 16/5 ANNEX I PART 1 CEREALS Monetary compensatory amounts ' Positive Negative CCT heading No Germany DM/t Netherlands Fl/t Belgium/ Luxembourg Bfrs/Lfrs/t Denmark Dkr/t United Kingdom £/t Ireland £ Irl/t Italy Lit/t France FF/t Greece Dr/t Spain Pta/t 10.01 B I 10,33 11,64  30,65 33,977 12,637 15 189 101,92 8 855,8 1 962,59 10.01 B II 17,24 19,43  51,18 56,730 21,099 25 360 170,16 14 786,1 2 400,19 10.02 9,81 11,05  29,12 32,279 12,005 14 429 96,82 8 413,2 1 808,73 10.03 9,81 11,05  29,12 32,279 12,005 14 429 96,82 8 413,2 1 780,07 10.04 9,44 10,63  28,01 31,052 11,549 13 881 93,14 8 093,5 1 712,43 10.05 B 10,33 11,64  30,65 33,977 12,637 15 189 101,92 8 855,8 1 962,59 10.07 B 9,81 11,05  29,12 32,279 12,005 14 429 96,82 8 413,2 1 780,07 10.07 C II 9,81 11,05  29,12 32,279 12,005 14 429 96,82 8 413,2 1 780,07 11.01 A 12,52 14,11  37,16 41,193 15,320 18 414 123,56 10 736,6 2 384,78 11.01 B 11,80 13,29  35,02 38,816 14,436 17 351 116,43 10 116,9 2 169,37 11.02 A I a) 22,90 25,80  67,96 75,334 28,018 33 676 225,97 19 635,1 2 996,78 11.02 A I b) 13,52 15,24  40,13 44,489 16,546 19 888 133,45 11 595,6 2 575,56 11.01 C 10,01 11,27  29,70 32,924 12,245 14718 98,76 8 581,4 1 815,67 11.01 D 9,63 10,85  28,57 31,673 11,780 14 159 95,01 8 255,3 1 746,68 11.01 E I 14,46 16,29  42,91 47,568 17,691 21 264 142,68 12 398,2 2 747,63 11.01 E II 4,65 5,24  13,79 15,290 5,687 6 835 45,86 3 985,1 883,17 ex 11.01 G O 10,01 11,27  29,70 32,924 12,245 14 718 98,76 8 581,4 1 815,67 ex 11.01 G O 10,01 11,27  29,70 32,924 12,245 14 718 98,76 8 581,4 1 815,67 11.02 A II 10,01 11,27  29,70 32,924 12,245 14718 98,76 8 581,4 1 844,91 11.02 A III 13,73 15,48  40,77 45,190 16,807 20 201 135,55 11 778,4 2 492,10 11.02 A IV 13,21 14,89  39,22 43,473 16,168 19 434 130,40 11 330,8 2 397,40 11.02 A V a) 1 (J ) 14,97 16,87  44,44 49,267 18,323 22 024 147,78 12 841,0 2 845,76 11.02 A V a) 2 (4) 13,72 15,46  40,73 45,149 16,792 20 183 135,43 1 1 767,6 2 711,54 11.02 A V a) 2 14,97 16,87  44,44 49,267 18,323 22 024 147,78 12 841,0 2 845,76 11.02 A V b) 10,53 11,87  31,26 34,657 12,889 15 492 103,96 9 033,0 2 001,85 ex 11.02 A VII O 10,01 11,27  29,70 32,924 12,245 14718 98,76 8 581,4 1 815,67 ex 11.02 A VII O 10,01 11,27  "29,70 32,924 12,245 14718 98,76 8 581,4 1 815,67 11.02 B I a) 1 10,01 11,27  29,70 32,924 12,245 14718 98,76 8 581,4 1 815,67 11.02 B I a) 2 aa) 9,63 10,85  28,57 31,673 11,780 14 159 95,01 8 255,3 1 746,68 11.02 B I a) 2 bb) 9,63 10,85  28,57 31,673 11,780 14 159 95,01 8 255,3 1 746,68 11.02 B I b) 1 13,73 15,48  40,77 45,190 16,807 20 201 135,55 11 778,4 2 492,10 11.02 B I b) 2 13,21 14,89  39,22 43,473 16,168 19 434 130,40 11 330,8 2 397,40 11.02 B II a) 10,53 11,87  31,26 34,657 12,889 15 492 103,96 9 033,0 2 001,85 11.02 B II b) 10,01 11,27  29,70 32,924 12,245 14 718 98,76 8 581,4 1 844,91 11.02 B II c) 10,53 11,87  31,26 34,657 12,889 15 492 103,96 9 033,0 2 001,85 ex 11.02 B II d) (') 10,01 1 1 ,27  29,70 32,924 12,245 14 718 98,76 8 581,4 1 815,67 ex 11.02 B II d) O 10,01 11,27  29,70 32,924 12,245 14718 98,76 8 581,4 1 815,67 11.02 CI 10,53 11,87  31,26 34,657 12,889 15 492 103,96 9 033,0 2 001,85 No L 16/6 Official Journal of the European Communities 17 . 1 . 87 Positive Negative CCT heading No Germany DM/t Netherlands Fl/t Belgium/ Luxembourg Bfrs/Lfrs/t Denmark Dkr/t United Kingdom £/t Ireland £ Irl/t Italy Lit/t France FF/t Greece Dr/t Spain Pta/t 11.02 C II 10,01 11,27  29,70 32,924 12,245 14 718 98,76 8 581,4 1 844,91 11.02 C III 15,70 17,69  46,59 51,646 19,208 23 087 154,92 13 461,0 2 848,12 11.02 C IV 9,63 10,85  28,57 31,673 11,780 14 159 95,01 8 255,3 1 746,68 11.02 C V 10,53 11,87  31,26 34,657 12,889 15 492 103,96 9 033,0 2 001,85 ex 11.02 C VI O 10,01 11,27  29,70 32,924 12,245 14718 98,76 8 581,4 1 815,67 ex 11.02 C VI (2) 10,01 11,27  29,70 32,924 12,245 14 718 98,76 8 581,4 1 815,67 11.02 D I 10,53 11,87  31,26 34,657 12,889 15 492 103,96 9 033,0 2 001,85 11.02 D II 10,01 11,27  29,70 32,924 12,245 14 718 98,76 8 581,4 1 844,91 11.02 D III 10,01 11,27  29,70 32,924 12,245 14 718 98,76 8 581,4 1 815,67 11.02 D IV 9,63 10,85  28,57 31,673 11,780 14 159 95,01 8 255,3 1 746,68 11.02 D V 10,53 11,87  31,26 34,657 12,889 15 492 103,96 9 033,0 2 001,85 ex 11.02 D VI (') 10,01 11,27  29,70 32,924 12,245 14 718 98,76 8 581,4 1 815,67 ex 11.02 D VI O 10,01 11,27  29,70 32,924 12,245 14 718 98,76 8 581,4 1 815,67 11.02 E I a) 1 10,01 11,27  29,70 32,924 12,245 14 718 98,76 8 581,4 1 815,67 11.02 E I a) 2 9,63 10,85  28,57 31,673 11,780 14 159 95,01 8 255,3 1 746,68 11.02 E I b) 1 13,73 15,48  40,77 45,190 16,807 20 201 135,55 11 778,4 2 492,10 11.02 E I b) 2 16,99 19,14  50,42 55,894 20,788 24 986 167,66 14 568,2 3 082,37 11.02 E II a) 10,53 11 ' 87  31,26 34,657 12,889 15 492 103,96 9 033,0 2 001,85 11.02 E II b) 10,01 11,27  29,70 32,924 12,245 14 718 98,76 8 581,4 1 844,91 11.02 E II c) 11,36 12,80  33,72 37,375 13,900 16 708 112,11 9 741,4 2 158,85 ex 11.02 E II d) 2 (') 10,01 11,27  29,70 32,924 12,245 14 718 98,76 8 581,4 1 815,67 ex 11.02 E II d) 2 (2 ) 10,01 11,27  29,70 32,924 12,245 14 718 98,76 8 581,4 1 815,67 11.02 F I 10,53 11,87  31,26 34,657 12,889 15 492 103,96 9 033,0 2 001,85 11.02 F II 10,01 11,27  29,70 32,924 12,245 14718 98,76 8 581,4 1 844,91 11.02 F III 10,01 11,27  29,70 32,924 12,245 14718 98,76 8 581,4 1 815,67 11.02 F IV 9,63 10,85  28,57 31,673 11,780 14 159 95,01 8 255,3 1 746,68 11.02 F V 10,53 11,87  31,26 34,657 12,889 15 492 103,96 9 033,0 2 001,85 ex 11.02 F VII ( ») 10,01 11,27  29,70 32,924 12,245 14718 98,76 8 581,4 1 815,67 ex 11.02 F VII ( 2) 10,01 11,27  29,70 32,924 12,245 14718 98,76 8 581,4 1 815,67 11.02 G I 7,75 8,73  22,99 25,483 9,478 11 392 76,44 6 641,9 1 472,00 11.02 Gil 3,10 3,49  9,20 10,193 3,791 4 557 30,58 2 656,8 588,78 11.07 A I a) 18,38 20,71  54,56 60,480 22,493 27 036 181,41 15 763,4 3 493,42 11.07 A I b) 13,73 15,48  40,77 45,190 16,807 20 201 135,55 11 778,3 2 610,25 11.07 A II a) 17,46 19,68  51,83 57,456 21,369 25 684 172,34 14 975,4 3 168,53 11.07 A II b) 13,05 14,70   38,73 42,931 15,967 19 191 128,77 11 189,5 2 367,50 11.07 B 15,21 17,13  45,13 50,032 18,608 22 366 150,08 13 040,4 2 759,12 ¢ 11.08 A I ( s ) 14,29 16,10  42,41 47,017 17,486 21 018 141,03 12 254,5 2 823,74 11.08 A III O 15,51 17,47  46,03 51,022 18,976 22 808 153,04 13 298,3 3 064,25 11.08 A IV (6) 14,29 16,10  42,41 47,017 17,486 21 018 141,03 12 254,5 2 823,74 11.08 A V (*) 14,29 16,10  42,41 47,017 17,486 21 018 141,03 12 254,5 2 823,74 11.09 21,10 23,78  62,64 69,438 25,825 31 040 208,28 18 098,2 4 170,28 17.02 B II a) O 18,64 21,01  55,33 61,340 22,813 27 420 183,99 15 987,6 3 683,95 17.02 B II b) O 14,29 16,10  42,41 47,017 17,486 21 018 141,03 12 254,5 2 823,74 17.02 F II a) 19,49 21,97  57,86 64,142 23,856 28 673 192,40 16 718,0 3 852,25 17.02 F II b) 13,63 15,35  40,45 44,837 16,676 20 043 134,49 11 686,4 2 692,84 21.07 F II 14,29 16,10  42,41 47,017 17,486 21 018 . 141,03 12 254,5 2 823,74 23.02 A I a) 4,26 4,81  12,66 14,033 5,219 6 273 42,09 3 657,5 798,74 17 . 1 . 87 Official Journal of the European Communities  No L 16/7 Positive Negative CCT heading No Germany DMA Netherlands Fl/t Belgium/ Luxembourg Bfrs/Lfrs/t Denmark Dkr/t United Kingdom £/t Ireland £ Irl/t Italy Lit/t France FF/t Greece Dr/t Spain Pta/t 23.02 A I b) 8,83 9,95  26,22 29,068 10,811 12 994 87,19 7 576,2 1 654,53 23.02 A II a) 4,26 4,81  12,66 14,033 5,219 6 273 42,09 3 657,5 798,74 23.02 A II b) 9,14 10,30  27,13 30,070 11,184 13 442 90,20 7 837,5 1 711,58 23.03 A I 18,93 21,33  56,18 62,274 23,161 27 838 186,80 16 231,1 3 740,05 23.07 B I a) 1 (') 1,24 1,40  3,68 4,077 1,516 1 823 12,23 1 062,7 235,51 23.07 B I a) 2 ( ¢) (') 1,24 . 1,40  3,68 4,077 1,516 1 823 12,23 1 062,7 235,51 23.07 B I b) 1 (*) 3,92 4,42  11,65 12,911 4,802 5 772 38,73 3 365,2 745,79 23.07 B I b) 2 (') O 3,92 4,42  11,65 12,911 4,802 5 772 38,73 3 365,2 745,79 23.07 B I c) 1 O 7,75 8,73  22,99 25,483 9,478 11 392 76,44 6 641,9 1 472,00 23.07 B I c) 2 (') (') 7,75 8,73  22,99 25,483 9,478 11 392 76,44 6 641,9 1 472,00 No L 16/8 Official Journal of the European Communities 17 . 1 . 87 Notes (') Millet. (2) Grain sorghum. (J) Applicable to groats and meal of maize imported from non-member countries . (4) Applicable to intra-Community trade in groats and meal of maize intended for the brewing industry (cf. Regulation (EEC) No 1570/78 (OJ No L 185 , 7 . 7 . 1978 , p. 22)). ( 5) The monetary compensatory amount shall apply to products whose starch content is not less than 85 % by weight. For products with a starch content lower than 85 % by weight, this compensatory amount shall be multiplied by a coefficient calculated by means of the following formula : aC = 1 000 x 1,176 (C = coefficient ; a = content by weight of starch, expressed as dry matter, per 1 000 kg of the product). When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (6) The monetary compensatory amount shall apply to the product whose starch content is not less than 78 % by weight. For the product with a starch content lower than 78 % by weight, this compensatory amount shall be multiplied by a coefficient calculated by means of the following formula : C = a x 1,282 1 000 (C = coefficient ; a = content by weight of starch, expressed as dry matter, per 1 000 kg of the product). When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (7) Pursuant to Regulation (EEC) No 2730/75 , the product falling within subheading 17.02 B I is subject to the same compensatory amount as products falling within subheading 17.02 B II . (') If the lactic part of the milk product contains milk powder or granules (other than whey), the amount shown shall be increased by 10 times the supplementary amount shown in the table in note (6) of Part 5 of this Annex in respect of 'more than 12 °/o but less than 30 % ' or '30 % or more but less than 50 %', according to the amount of milk powder contained in the finished product. In this context, the third paragraph and the first sentence of the fourth paragraph in note (6) of Part 5 shall also apply. When completing customs formalities , the party concerned shall state in the declaration provided for this purpose, in particular the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . (') In the case of products containing products falling within heading No 07.06 or subheading 11.04 C of the Common Customs Tariff, no monetary compensatory amount shall be granted on the cereal constituent. However, the amounts indicated shall apply if compensatory amounts are due to be levied . When completing :  customs export formalities carrifed out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85 , the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by tariff heading. 17 . 1 . 87 Official Journal of the European Communities No L 16/9 PART 2 PIGMEAT Monetary compensatory amounts Positive Negative CCT heading No Germany Netherlands Belgium/Luxembourg \ Denmark UnitedKingdom Ireland Italy France Greece Spain DM/100 kg Fl/ 100 kg Bfrs/Lfrs/ 100 kg I Dkr/ 100 kg £/ 100 kg £ Irl/ 100 kg Lit/ 100 kg FF/100 kg Dr/ 100 kg Pta/ 100 kg 01.03 A II a)  5,99 7,549 1,637 3 182 5,27 2 297,0 459,04 01.03 All b)  7,04 8,877 1,924 3 742 6,19 2 700,9 539,76 02.01 A III a) 1  9,16 11,543 2,502 4 866 8,05 3 512,2 701,90 02.01 A III a) 2  13,28 16,738 3,629 7 056 11,68 5 092,7 1 017,76 02.01 A III a) 3  10,26 12,928 2,803 5 450 9,02 3 933,7 786,13 02.01 A III a) 4  14,84 18,700 4,054 7 883 13,05 5 689,8 1 137,08 02.01 A III a) 5  7,97 10,043 2,177 4 233 7,01 3 055,6 610,65 ex 02.01 A III a) 6 aa) (')  14,84 18,700 4,054 7 883 13,05 5 689,8 1 137,08 ex 02.01 A III a) 6 aa) (2)  10,26 12,928 2,803 5 450 9,02 3 933,7 786,13 02.01 A III a) 6 bb)  10,26 12,928 2,803 5 450 9,02 3 933,7 786,13 02.05 A I  3,66 4,617 1,001 1 946 3,22 1 404,9 280,76 02.05 A II  4,03 5,079 1,101 2 141 3,54 1 545,4 308,84 02.05 B  2,20 2,770 0,601 1 168 1,93 842,9 186,46 02.06 B I a) 1  11,73 14,775 3,203 6 228 10,31 4 495,6 898,43 02.06 B I a) 2  12,83 16,161 3,503 6 812 11,28 4 917,1 982,66 02.06 B I a) 3  13,28 16,738 3,629 7 056 11,68 5 092,7 1 017,76 02.06 B I a) 4  10,26 12,928 2,803 5 450 9,02 3 933,7 786,13 02.06 B I a) 5  14,84 18,700 4,054 7 883 13,05 5 689,8 1 137,08 02.06 B I a) 6  7,97 10,043 2,177 4 233 7,01 3 055,6 610,65 ex 02.06 B I a) 7 aa) (')  14,84 18,700 4,054 7 883 13,05 5 689,8 1 137,08 ex 02.06 B I a) 7 aa) (2)  10,26 12,928 2,803 5 450 9,02 3 933,7 786,13 02.06 B I a) 7 bb)  10,26 12,928 2,803 5 450 9,02 3 933,7 786,13 02.06 B I b) 1  25,83 32,552 7,057 13 722 22,71 9 904,4 1 979,36 02.06 B I b) 2  20,34 25,626 5,555 10 803 17,88 7 797,1 1 558,22 02.06 B I b) 3  25,56 32,206 6,982 13 576 22,47 9 799,1 1 958,30 02.06 B I b) 4  13,28 16,738 3,629 7 056 11,68 5 092,7 1 017,76 ex 02.06 B I b) 5 aa) (') (3)  25,83 32,552 7,057 13 722 22,71 9 904,4 1 979,36 ex 02.06 B I b) 5 aa) ( 2) (')  13,28 16,738 3,629 7 056 11,68 . 5 092,7 1 017,76 02.06 B I b) 5 bb) (3 )  13,28 16,738 3,629 7 056 11,68 5 092,7 1 017,76 16.01 A (4)  12,83 16,161 3,503 6 812 11,28 4 917,1 982,66 16.01 B I O O (a)  21,53 27,127 5,881 11 435 18,93 8 253,7 1 649,47 16.01 B II (4) (5) (a)  14,66 18,469 4,004 7 786 12,89 5 619,5 1 123,04 16.02 A II  11,91 15,006 3,253 6 326 10,47 4 565,9 912,47 16.02 B III a) 1  12,37 15,583 3,378 6 569 10,87 4 741,5 947,57 ex 16.02 B III a) 2 aa) 11 (4)  13,28 16,738 3,629 7 056 11,68 5 092,7 1 017,76 ex 16.02 B III a) 2 aa) 11 (7)  22,44 28,281 6,131 11 922 19,73 8 604,9 1 719,66 ex 16.02 B III a) 2 aa) 22 (')  10,26 12,928 2,803 5 450 9,02 3 933,7 786,13 ex 16.02 B III a) 2 aa) 22 (7)  18,78 23,664 5,130 9 975 16,51 7 200,0 1 438,90 ex 16.02 B III a) 2 aa) 33 ( 5 ) (6)  10,26 12,928 2,803 5 450 9,02 3 933,7 786,13 ex 16.02 B III a) 2 aa) 33 ( 5 ) (7)  12,37 15,583 3,378 6 569 10,87 4 741,5 947,57 16.02 B III a) 2 bb) ( 5 )  10,26 12,928 2,803 5 450 9,02 3 933,7 786,13 16.02 B III a) 2 cc)  6,14 7,734 1,677 3 260 5,40 2 353,2 470,27 No L 16/ 10 Official Journal of the European Communities 17 . 1 . 87 No 171 /78 . The exporter or importer, at the time of the conclusion of customs formalities concerning the export or the import in a Member State paying the monetary compensatory amount, shall declare in writing that the products in question fulfil these conditions . (4) Products which have not been subjected to any heat treatment or which have been subjected to a heat treatment insufficient to ensure the coagulation of meat proteins in the whole of the product and which therefore show traces of a pinkish liquid on the cut surface when the product is cut along a line passing through its thickest part. (') Hams, fore-ends , shoulders or loins and parts thereof (excluding the jowl, traded separately). (2) Other products than those falling under footnote ('). (3) The monetary compensatory amounts shall not apply to products presented in the form of meal or powder, whether or not in compounded form. (4) If composite food preparations (including prepared dishes) containing sausages are classified under tariff heading No 16.01 because of their composition, the monetary compensatory amount is applied only on the net weight of the sausages, the meat and the offal , including fats of any kind or origin, which make part of these preparations . ( 5) The grant of monetary compensatory amounts in respect of these products is subject to compliance with the conditions for the grant of refunds laid down in Regulation (EEC) (7) Other products than those falling under (6). (a) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid . 17 . 1 . 87 Official Journal of the European Communities No L 16/ 11 PART 3 BEEF AND VEAL Monetary compensatory amounts Positive Negative CCT heading No Germany Netherlands Belgium/Luxembourg \ Denmark UnitedKingdom Ireland Italy France Greece Spain DM/100 kg Fl/ 100 kg Bfrs/Lfrs/ 100 kg I Dkr/ 100 kg £/ 100 kg £ Irl/ 100 kg Lit/100 kg FF/ 100 kg Dr/ 100 kg Pta/ 100 kg  Live weight  20,19 23,161 Net weight  5,515 10 724 17,75 7 740,6 1 336,50 38,36 44,006 10,479 20 376 33,73 14 707,1 2 539,34 30,69 35,205 8,383 16 301 26,98 1 1 765,7 2 031,48 46,03 52,807 12,574 24 451 40,47 17 648,5 3 047,21 30,69 35,205 8,383 16 301 26,98 11 765,7 2 031,48 52,49 60,219 14,339 27 883 46,15 20 125,5 3 474,89 34,12 39,142 9,321 18 124 30,00 13 081,6 2 258,68 27,30 31,314 7,456 14 499 24,00 10 465,3 1 806,94 42,65 48,928 11,651 22 655 37,50 16 352,0 2 823,35 27,30 31,314 7,456 14 499 24,00 10 465,3 1 806,94 42,65 48,928 11,651 22 655 37,50 16 352,0 2 823,35 42,65 48,928 11,651 22 655 37,50 16 352,0 2 823,35 42,65 48,928 11,651 22 655 37,50 16 352,0 2 823,35 30,69 35,205 8,383 16 301 26,98 1 1 765,7 2 031,48 43,81 50,260 11,968 23 272 38,52 16 797,0 2 900,20 43,81 50,260 11,968 23 272 38,52 16 797,0 2 900,20 26,25 30,109 7,170 13 941 23,08 10 062,7 1 737,45 17,56 20,150 4,798 9 330 15,44 6 734,3 1 162,75 01.02 A II (') 6,73 7,59  02.01 All a) 1 12,79 14,42 02.01 All a) 2 10,24 11,53  02.01 A II a) 3 15,35 17,30  02.01 All a) 4 aa) 10,24 11,53  02.01 A II a) 4 bb) 17,51 19,73  02.01 A lib) 1 O 11,38 12,82  02.01 AIIb)2 (2)(')0 9,10 10,26  02.01 AIIb)3 0( »)0 14,22 16,03  02.01 All b) 4 aa) (2) 9,10 10,26  02.01 A lib) 4 bb) 11 (2) 14,22 16,03  02.01 A lib) 4 bb) 22 (2)C) 14,22 16,03 '  02.01 All b) 4 bb) 33 (2)0 14,22 16,03  02.06 C I a) 1 10,24 11,53  02.06 C I a) 2 14,61 16,46  ex 16.02 B III b) 1 aa) (4) 14,61 16,46  ex 16.02 B III b) 1 aa) (5) 8,75 9,86  ex 16.02 B III b) 1 aa) (6) 5,86 6,60  (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent auth ­ orities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls , heifers and cows, other than those intended for slaugh ­ ter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed . (2) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal ,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (3 ) Entry under this subheading is subject to the production of a cer ­ tificate issued on conditions laid down by the competent authorities of the European Communities . (4) Products containing 80 % or more by weight of beef meat excluding offals and fat. ( 5) Products containing 60 % or more, but less than 80 % by weight, of beef meat excluding offals and fat. (6) Products containing 40 % or more, but less than 60 % by weight, of beef meat excluding offals and fat. ( 7) The amounts shall be multiplied by the coefficient 0,2 where the corresponding products are sold under a Regulation opening a sale of intervention beef for export, provided that appropriate reference to the application of this footnote is made in the Regulation concerned . (') The amounts shall be multiplied by the coefficient 0,2 where the corresponding products are sold under Commission Regulation (EEC) No 1812/86 . (') The amounts shall be multiplied by the coefficient 0,2 where the corresponding products are sold under Commission Regulation (EEC) No 3905/86 . No L 16/ 12 Official Journal of the European Communities 17 . 1 . 87 PART 4 EGGS AND POULTRY Monetary compensatory amounts Positive Negative CCT heading No Germany DM Netherlands F1 Belgium/ Luxembourg Bfrs/Lfrs Denmark Dkr United Kingdom £ Ireland £ Irl Italy Lit France FF Greece Dr Spain Pta  100 pieces  01.05 A I 0,84 0,94  2,48 2,343 1,024 1 231 3,30 717,7 156,27 01.05 A II 0,40 0,45  1,17 1,107 0,484 581 1,56 339,0 73,81  100 kg  01.05 B I 1,57 1,77  4,65 4,386 1,917 2 304 6,18 1 343,4 295,13 01.05 B II 2,44 2,75  7,26 6,846 2,992 3 596 9,65 2 096,7 456,55 01.05 B III 2,20 2,48  6,54 6,170 2,696 3 241 8,70 1 889,7 411,47 01.05 B IV 1,65 1,86  4,90 4,620 2,019 2 427 6,51 1 415,1 308,14 01.05 B V 2,69 3,03  7,98 7,526 3,289 3 953 10,61 2 304,9 501,88 02.02 A I a) 1,97 2,22  5,84 5,510 2,408 2 895 7,77 1 687,7 370,77 02.02 A I b) 2,24 2,52  6,64 6,266 2,739 3 292 8,83 1 919,2 421,62 02.02 A I c) 2,44 2,75  7,24 6,827 2,984 3 586 9,63 2 091,0 459,37 02.02 A II a) 2,88 3,24  8,54 8,055 3,520 4 231 11,36 2 466,9 537,17 02.02 A II b) 3,49 3,94  10,37 9,780 4,274 5 137 13,79 2 995,2 652,21 02.02 A II c) 3,88 4,37  11,52 10,866 4,749 5 708 15,32 3 328,1 724,70 02.02 A III a) 3,15 3,55  9,34 8,814 3,852 4 630 12,43 2 699,5 587,82 02.02 A III b) 3,44 3,88  10,21 9,636 4,211 5 062 13,59 2 951,1 642,61 02.02 A IV a) 2,36 2,66  7,00 6,601 2,885 3 467 9,31 2 021,6 440,20 02.02 A IV b) 2,58 2,91  7,67 7,233 3,161 3 799 10,20 2 215,3 482,38 02.02 A V 3,84 4,33  11,40 10,751 4,698 5 647 15,16 3 292,7 716,98 02.02 B I a) 7,23 8,14  21,45 20,235 8,843 10 629 28,53 6 197,4 1 349,47 02.02 B I b) 4,95 5,58  14,69 13,861 6,058 7 281 19,54 4 245,4 924,43 02.02 B I c) 6,70 7,55  19,88 18,757 8,198 9 853 26,45 5 745,0 1 253,57 02.02 B II a) 1 2,68 3,02  7,96 7,510 3,282 3 945 10,59 2 300,1 505,31 02.02 B II a) 2 4,27 4,81  12,67 11,953 5,224 6 279 16,85 3 661,0 797,17 02.02 B II a) 3 3,79 4,27  11,24 10,599 4,632 5 568 14,94 3 246,3 706,87 02.02 B II a) 4 2,84 3,20  8,43 7,956 3,477 4 179 11,22 2 436,8 530,62 02.02 B II a) 5 4,22 4,76  12,54 11,826 5,168 6212 16,67 3 622,0 788,68 02.02 B II b) 2,00 2,25  5,93 5,594 2,445 2 939 7,89 1 713,4 373,57 02.02 B II c) 1,38 1,56  4,11 3,873 1,693 2 034 5,46 1 186,2 258,63 02.02 B II d) 1 5,16 5,82  15,32 14,453 6,317 7 592 20,38 4 426,7 963,91 02.02 B II d) 2 3,77 4,25  11,20 10,561 4,616 5 548 14,89 3 234,6 704,33 02.02 B II d) 3 3,69 4,16  10,96 10,339 4,519 5 431 14,58 3 166,6 695,67 02.02 B II e) 1 4,99 5,62  14,81 13,972 6,106 7 339 19,70 4 279,2 931,78 02.02 B II e) 2 aa) 1,77 1,99  5,25 4,950 2,164 2 600 6,98 1 516,2 330,15 02.02 B II e) 2 bb) 3,18 3,59 9,45 8,911 3,894 4 681 12,56 2 729,2 594,27 02.02 B II e) 3 3,47 3,91  10,30 9,712 4,245 5 102 13,69 2 974,7 653,51 02.02 B II f) 4,85 5,47  14,41 13,591 5,940 7 139 19,16 4 162,5 906,37 02.02 B II g) 6,15 6,93  18,25 17,213 7,523 9 042 24,27 5 271,9 1 149,45 17 . 1 . 87 Official Journal of the European Communities No L 16/ 13 I Positive \ Negative CCT heading No Germany Netherlands Belgium/ Luxembourg I Denmark UnitedKingdom Ireland Italy France Greece Spain DM F1 Bfrs/Lfrs Dkr £ £ Irl Lit FF Dr Pta 02.02 C 02.05 C 04.05 A I a) 1 04.05 A I a) 2 04.05 A I b) 04.05 B I a) 1 04.05 B I a) 2 04.05 B I b) 1 04.05 B I b) 2 04.05 B I b) 3 35.02 A II a) 1 35.02 A II a) 2 1,38 3,07 0,59 0,25 2,58 11,68 3,00 5,27 5,63 12,09 10,49 1,42 1,56 3,46 0,67 0,28 2,91 13,16 3,38 5,94 6,35 13,63 11,82 1,60 4.11 9.12 1,77 0,73 7,67 34,67 " 8,90 15,65 16,72 35,90 31,14 4,22  100 kg  3,873 8,607 - 100 pieces  1,666 0,692  100 kg  7,236 32,706 8,394 14,761 15,774 33,864 29,378 3,980 5,46 12,13 2,35 0,98 10,20 46,11 11,83 20,81 22,24 47,74 41,42 5,61 1 186,2 2 636,0 510,2 211,8 2 216,2 10 017,1 2 570,8 4 521,0 4 831,3 10 371,7 8 997,7 1 218.9 1,693 3,761 0,728 0,302 3,162 14,294 3,668 6,451 6,894 14,800 12,839 1,739 2 034 4 521 875 363 3 801 17 180 4 409 7 754 8 286 17 789 15 432 2 091 258,63 574,72 111,09 46,13 482,57 2 181,20 559,78 984,44 1 052,00 2 258,41 1 959,22 265,41 P A R T 5 M IL K A N D M IL K P R O D U C T S M on et ar y co m pe ns at or y am ou nt s No L 16/ 14 Official Journal of the European Communities 17. 1 . 87 C C T he ad in g N o D es cr ip tio n N ot es Po si tiv e G er m an y D M /1 00 kg (a ) N et he rl an ds Fl /1 00 kg (a ) Be lg iu m / Lu xe m bo ur g Bf rs/ Lf rs/ 10 0k g( a) ex 04 .0 1 A I W ith th e ex ce pt io n of w he y o 0, 92 (d ) 1, 03 (d ) _ 04 .0 1 A II o 0, 92 (c ) 1, 03 (c )  I I | | 04 .0 1 B I I l o 0, 82 (c ) 0, 92 (c )  I I | | 04 .0 1 B II I I 0, 64 (c ) 0, 72 (c )  I I | | 04 .0 1 B II I I I o 0, 51 (c ) 0, 58 (c )  \ \ | | 04 .0 2 A II a) 1 ( ¢) 12 ,1 7 13 ,7 1  | | 04 .0 2 A II a) 2 \ C) 7, 76 (d ) 8, 75 (d )  I I | | 04 .0 2 A II a) 3 n 7, 76 (d ) 8, 75 (d )  I l \ \ 04 .0 2 A II a) 4 I l n 6, 29 (d ) 7, 09 (d )  \ 04 .0 2 A II b) 1 I l n o 12 ,1 7 13 ,7 1  I l \ 04 .0 2 A II b) 2 I I C) o 7, 76 (d ) 8, 75 (d )  \ \ | | 04 .0 2 A II b) 3 o 7, 76 (d ) 8, 75 (d )  | | I I 04 .0 2 A II b) 4 I I o 6, 29 (d ) 7, 09 (d )  I I I I 04 .0 2 A II I a) O fa no n- fa tty lac tic dr y m at te rc on te nt ,b y we ig ht : I I I I  of le ss th an 15 % C) 0, 92 (d ) 1, 03 (d )  I I | |  of 15 % or m or e o 2, 02 (d ) 2, 28 (d ) 04 .0 2 A III b) O fa no n- fa tty lac tic dr y m att er co nt en t, by we ig ht :  of le ss th an 15 % 0) 0, 73 (d ) 0, 83 (d )  I  of 15 % or m or e bu t le ss th an 25 % C) 2, 02 (d ) 2, 28 (d )  I I I  of 25 % or m or e bu t le ss th an 32 % C) 3, 31 (d ) 3, 73 (d )  I I I  of 32 % or m or e C) 3, 68 (d ) 4, 14 (d )  I l I 04 .0 2 B I a) I I o 12 ,7 9 14 ,4 1  I l 04 .0 2 B Ib ) 1 aa ) I I o 12 ,1 7 13 ,7 1  l l 04 .0 2 B Ib ) 1 bb ) o 7, 76 (d ) 8, 75 (d )  I I \ 04 .0 2 B Ib ) 1 cc ) o 6, 29 (d ) 7, 09 (d )  I I \ 04 .0 2 B I b) 2 aa ) C) 12 ,1 7 13 ,7 1 17. 1 . 87 Official Journal of the European Communities No L 16/ 15 CC T he ad in g N o D es cr ip tio n N ot es P os it iv e G er m an y D M /1 00 kg (a ) N et he rl an ds Fl /1 00 kg (a ) Be lg iu m / Lu xe m bo ur g Bf rs/ Lf rs/ 10 0k g(a ) 04 .0 2 B Ib ) 2 bb ) I o 7, 76 (d ) 8, 75 (d ) I 04 .0 2 B Ib ) 2 cc ) o 6, 29 (d ) 7, 09 (d )  | | 04 .0 2 B II a) O fa no n- fa tty lac tic dr y m at te rc on te nt ,b y w ei gh t: \ I l  of le ss th an 15 % o 0, 92 (d ) 1,0 3 (d )  I l  of 15 % or m or e o 2, 58 (d ) 2, 91 (d )  04 .0 2 B II b) O fa no n- fa tty lac tic dr y m at te rc on te nt ,b y w ei gh t: l I I  of le ss th an 15 % C) 0, 73 (d ) 0, 83 (d )  I l  of 15 % or m or e bu t le ss th an 25 % o 2, 58 (d ) 2,9 1 (d )  I l  of 25 % or m or e bu t le ss th an 32 % C) 3, 32 (d ) 3, 74 (d )  I l  of 32 % or m or e C) 3, 69 (d ) 4, 15 (d )  | | l 04 .0 3 A O fa fa tty co nt en tb y w ei gh t: I l  of le ss th an 80 % (4) - ( b) - ( b)  \  of 80 % or m or e bu t le ss th an 82 % n 21 ,3 6 24 ,0 7  I I \  of 82 % or m or e o 21 ,8 9 24 ,6 7  I I 04 .0 3 B n - ( b) - ( b)  I I 04 .0 4 A \ o n 20 ,7 5 23 ,3 8  I l I I ex 04 .0 4 C W ith th e ex ce pt io n of Ro qu ef or t O 16 ,8 2 18 ,9 5  I I I 04 .0 4 D I a) O fa fa tc on te nt by w ei gh ti n th e dr y m at te r: I I I  of le ss th an 10 % o n 6, 38 7, 19  I  of 10 % or m or e bu t le ss th an 30 % n n 9, 36 10 ,5 5  | |  of 30 % or m or e o o 13 ,6 3 15 ,3 6  l i 04 .0 4 D Ib ) O fa fa tc on te nt by w ei gh ti n th e dr y m at te r: \ I l  of le ss th an 55 % n n 13 ,6 3 15 ,3 6  I I I  of 55 % or m or e o n 16 ,1 6 18 ,2 1  I I I 04 .0 4 D II I C) 16 ,1 6 18 ,2 1  I I l ex 04 .0 4 E I a) W ith th e ex ce pt io n of G ra na Pa da no , Pa rm ig ia no Re gg ian o an d ch ee se s m an uf ac tu re d ex clu siv ely fro m sh ee p m ilk o n 23 ,9 7 27 ,0 1 04 .0 4 E Ib ) 1 n n - 19 ,0 5 21 ,4 6 C C T he ad in g N o D es cr ip tio n N ot es P os it iv e G er m an y DM /1 00 kg (a ) N et he rl an ds Fl /1 00 kg (a ) Be lg iu m Lu xe m bo ur g Bf rs/ Lf rs/ 10 0k g(a ) ex 04 .0 4 E Ib ) 2 04 .0 4 E I c) 04 .0 4 E II a) 04 .0 4 E II b) 23 .0 7 B I a) 3 23 .0 7 B I a) 4 23 .0 7 B Ib ) 3 23 .0 7 B I c) 3 23 .0 7 B II  As iag o, Ca ci oc av al lo ,P ro vo lo ne ,R ag us an o, D an ­ bo , Ed am , Fo nt al , Fo nt in a, Fy nb o, G ou da , H av ar ti, M ar ib o, Sa m sÃ ¸ , Ti ls it as w el l as th os e ch ee se s (o th er th an sa lte d Ri co tta an d tho se ch ee ses ma nu fac tur ed ex clu siv ely fro m sh ee p or go at m ilk ) of a w at er co nt en t, ca lcu lat ed by w ei gh t of th e no n- fa tty m at te r, no t ex ce ed in g 62 °/o an d of a fa tc on te nt ,b y w ei gh t, re fe rre d to dr y m at te r:  of le ss th an 10 %  of 10 % or m or e  Es ro m , Ita lic o, K er nh em , Sa in t-N ec ta ire , Sa in t Pa ul in , Ta le gg io , Bu tte rk as e as we ll as th os e ch ee se s (e xc lu di ng th os e ch ee se s m an uf ac tu re d ex clu siv ely fro m sh ee p or go at m ilk ) of a w at er co nt en t, ca lc ul at ed by w ei gh t of th e no n- fa tty m at te r, ex ce ed in g 62 % an d of a fa t co nt en t, by w ei gh t, re fe rre d to dr y m at te r:  of le ss th an 10 %  of 10 % or m or e O fa fa tc on te nt ,b y w ei gh ti n th e dr y m at te r:  of le ss th an 10 %  of 10 % or m or e O fa dr y m at te rc on te nt ,b y we ig ht ,o f:  le ss th an 80 %  80 % or m or e o n n o o n n o (5) (11 )( 12) (13 ) (5 ) 0 0 0 o (13 ) o o o n C) C) o C) . (') 15 ,2 6 17 ,7 2 10 ,4 9 13 ,8 8 4, 77 7, 05 17 ,7 2 23 ,9 7 13 ,8 4 0, 17 0, 52 17 ,1 9 19 ,9 7 11 ,8 2 15 ,6 4 5, 37 7, 94 19 ,9 7 27 ,0 1 15 ,6 0 0, 19 0, 58  No L 16/ 16 Official Journal of the European Communities 17 . 1 . 87 (a ) Ba sic am ou nt pe r 10 0 kg ne to fp ro du ct . (b ) Su pp lem en tar y am ou nt pe r 10 0 kg ne to fp ro du ct fo re ac h % of mi lk fa tc on ten t: (c) Su pp lem en tar y am ou nt pe r 10 0 kg ne to fp ro du ct fo re ac h % of mi lk fa tc on ten t: (d ) Su pp lem en tar y am ou nt pe r 10 0 kg ne to fp ro du ct fo re ac h % of m ilk fa tc on te nt : 0, 26 0, 24 0, 24 0, 29 0, 27 0, 27 17 . 1 . 87 Official Journal of the European Communities No L 16/ 17 CC T he ad in g N o D es cr ip tio n N ot es N eg at iv e I D en m ar k D kr /1 00 kg (a ) Ir el an d £ Irl /1 00 kg (a ) Ita ly Li t/ 10 0 kg (a ) F ra nc e FF /1 00 kg (a ) G re ec e D r/ 10 0 kg (a ) U ni te d K in gd om £/ 10 0 kg (a ) Sp ai n Pt a/ 10 0 kg (a ) 04 .0 1 A I W ith th e ex ce pt io n of w he y o 1, 69 (d ) 0, 46 2 (d ) 89 8 (d ) 4, 61 (d ) 64 8, 3 (d ) 2, 38 0 (d ) 18 4, 68 (d ) 04 .0 1 A II II O 1, 69 (c ) 0, 46 2 (c ) 89 8 (c ) 4, 61 (c ) 64 8, 3 (c ) 2, 38 0 (c ) 18 4, 68 (c ) 04 .0 1 B I Il o 1, 51 (c ) 0, 41 2 (c ) 80 2 (c ) 4, 12 (c ) 57 8, 9 (c ) 2, 12 5 (c ) 16 4, 92 (c ) 04 .0 1 B II I l l o 1, 18 (c ) 0, 32 1 (c ) 62 5 (c ) 3, 21 (c ) 45 1, 0 (c ) 1, 65 6 (c ) 12 8, 49 (c ) 04 .0 1 B II I I I I o 0, 95 (c ) 0, 25 9 (c ) 50 4 (c ) 2, 59 (c ) 36 3, 5 (c ) 1, 33 4 (c ) 10 3, 56 (c ) 04 .0 2 A II a) 1 I l l ( ¢) 22 ,4 0 6, 12 0 11 90 0 61 ,0 9 8 58 9, 3 31 ,5 28 2 34 6, 20 04 .0 2 A II a) 2 I l l C) 14 ,2 9 (d ) 3, 90 4 (d ) 7 59 2 (d ) 38 ,9 7 (d ) 5 47 9, 6 (d ) 20 ,1 13 (d ) 15 61 ,0 2 (d ) 04 .0 2 A II a) 3 I l l C) 14 ,2 9 (d ) 3, 90 4 (d ) 7 59 2 (d ) 38 ,9 7 (d ) 5 47 9, 6 (d ) 20 ,1 13 (d ) 15 61 ,0 2 (d ) 04 .0 2 A II a) 4 C) 11 ,5 9 (d ) 3, 16 6 (d ) 6 15 5 (d ) 31 ,6 0 (d ) 4 44 2, 9 (d ) 16 ,3 08 (d ) 12 65 ,6 9 (d ) 04 .0 2 A II b) 1 I l l O C) 22 ,4 0 6, 12 0 11 90 0 61 ,0 9 8 58 9, 3 31 ,5 28 2 34 6, 20 04 .0 2 A II b) 2 I l l O C) 14 ,2 9 (d ) 3, 90 4 (d ) 7 59 2 (d ) 38 ,9 7 (d ) 5 47 9, 6 (d ) 20 ,1 13 (d ) 15 61 ,0 2 (d ) 04 .0 2 A II b) 3 I l l ( ¢) 14 ,2 9 (d ) 3, 90 4 (d ) 7 59 2 (d ) 38 ,9 7 (d ) 5 47 9, 6 (d ) 20 ,1 13 (d ) 1 56 1, 02 (d ) 04 .0 2 A II b) 4 I I I ( ¢) 11 ,5 9 (d ) 3, 16 6 (d ) 6 15 5 (d ) 31 ,6 0 (d ) 4 44 2, 9 (d ) 16 ,3 08 (d ) 12 65 ,6 9 (d ) 04 .0 2 A II I a) O fa no n- fa tty lac tic dr y m at te rc on te nt ,b y we ig ht : \ I l I I l  of le ss th an 15 % (') 1, 69 (d ) 0, 46 2 (d ) 89 8 (d ) 4, 61 (d ) 64 8, 3 (d ) 2, 38 0 (d ) 18 4, 68 (d )  of 15 % or m or e ( ¢) 3, 72 (d ) 1, 01 7 (d ) 19 78 (d ) 10 ,1 5 (d ) 14 27 ,7 (d ) 5, 24 0 (d ) 40 6, 71 (d ) 04 .0 2 A III b) O fa no n- fa tty lac tic dr y m at te rc on te nt ,b y we ig ht : | | I  of le ss th an 15 % ( ¢) 1, 35 (d ) 0, 36 9 (d ) 71 8 (d ) 3, 69 (d ) 51 8, 3 (d ) 1, 90 3 (d ) 14 7, 66 (d )  of 15 % or m or e bu t le ss th an 25 % ( ¢) 3, 72 (d ) 1, 01 7 (d ) 19 78 (d ) 10 ,1 5 (d ) 14 27 ,7 (d ) 5, 24 0 (d ) 40 6, 71 (d )  of 25 % or m or e bu t le ss th an 32 % ( ¢) 6, 09 (d ) 1, 66 5 (d ) 3 23 7 (d ) 16 ,61 (d ) 2 33 6, 2 (d ) 8, 57 5 (d ) 66 5, 52 (d )  of 32 % or m or e (') 6, 77 (d ) 1, 84 9 (d ) 3 59 6 (d ) 18 ,4 6 (d ) 2 59 5, 7 (d ) 9, 52 8 (d ) 73 9, 47 (d ) 04 .0 2 B I a) l i l 0 23 ,5 5 6, 43 3 12 51 0 64 ,2 2 9 02 9, 5 33 ,1 43 2 39 4, 77 04 .0 2 B Ib ) 1 aa ) l i l 0 22 ,4 0 6, 12 0 11 90 0 61 ,0 9 8 58 9, 3 31 ,5 28 2 34 6, 20 04 .0 2 B Ib ) 1 bb ) 0 14 ,2 9 (d ) 3, 90 4 (d ) 7 59 2 (d ) 38 ,9 7 (d ) 5 47 9, 6 (d ) 20 ,1 13 (d ) 1 56 1, 02 (d ) ,04 .0 2 B Ib ) 1 cc ) 0 11 ,5 9 (d ) 3, 16 6 (d ) 6 15 5 (d ) 31 ,6 0 (d ) 4 44 2, 9 (d ) 16 ,3 08 (d ) 12 65 ,6 9 (d ) 04 .0 2 B Ib ) 2 aa ) I 0 22 ,4 0 6, 12 0 11 90 0 61 ,0 9 8 58 9, 3 31 ,5 28 2 34 6, 20 CC T he ad in g N o D es cr ip tio n N o te s N eg at iv e D en m ar k Ir el an d Ita ly F ra nc e G re ec e U ni te d K in gd om Sp ai n D kr /1 00 kg (a ) £ Irl /1 00 kg (a ) Li t/ 10 0 kg (a ) FF /1 00 kg (a ) D r/ 10 0 kg (a ) £/ 10 0 kg (a ) Pt a/ 10 0 kg (a ) 04 .0 2 B I b) 2 bb ) o 14 ,2 9 (d ) 3, 90 4 (d ) 7 59 2 (d ) 38 ,9 7 (d ) 5 47 9, 6 (d ) 20 ,1 13 (d ) 1 56 1, 02 (d ) 04 .0 2 B Ib ) 2 cc ) I (3) 11 ,5 9 (d ) 3, 16 6 (d ) 6 15 5 (d ) 31 ,6 0 (d ) 4 44 2, 9 (d ) 16 ,3 08 (d ) 12 65 ,6 9 (d ) 04 .0 2 B II a) O fa no n- fa tty lac tic dr y m at te rc on te nt ,b y w ei gh t: I I \ I \ I I  of le ss th an 15 % C) 1, 69 (d ) 0, 46 2 (d ) 89 8 (d ) 4, 61 (d ) 64 8, 3 (d ) 2, 38 0 (d ) 18 4, 68 (d )  of 15 % or m or e (7) 4, 75 (d ) 1, 29 8 (d ) 2 52 4 (d ) 12 ,9 6 (d ) 1 82 1, 7 (d ) 6, 68 7 (d ) 51 8, 97 (d ) 04 .0 2 B II b) O f a no n- fa tty lac tic dr y m at te rc on te nt ,b y w ei gh t: I I | | I I I I  of le ss th an 15 °/o o 1, 35 (d ) 0, 36 9 (d ) 71 8 (d ) 3, 69 (d ) 51 8, 3 (d ) 1, 90 3 (d ) 14 7, 66 (d )  of 15 % or m or e bu t le ss th an 25 % O 4, 75 (d ) 1, 29 8 (d ) 2 52 4 (d ) 12 ,9 6 (d ) 1 82 1, 7 (d ) 6, 68 7 (d ) 51 8, 97 (d )  of 25 % or m or e bu t le ss th an 32 % o 6, 11 (d ) 1, 66 9 (d ) 3 24 5 (d ) 16 ,6 6 (d ) 2 34 2, 2 (d ) 8, 59 7 (d ) 66 7, 25 (d )  of 32 % or m or e o 6, 79 (d ) 1, 85 4 (d ) 3 60 6 (d ) 18 ,51 (d ) 2 60 2, 5 (d ) 9, 55 3 (d ) 74 1, 39 (d ) 04 .0 3 A O fa fa tty co nt en tb y w ei gh t: I I I I I l I I I I l  of le ss th an 80 % (4) - ( b) - ( b) - ( b) - ( b) - ( b) - ( b) - ( b)  of 80 % or m or e bu t le ss th an 82 % (4) 39 ,3 3 10 ,7 45 20 89 3 10 7, 25 15 08 0, 3 55 ,3 53 3 34 9, 26  of 82 % or m or e 0) 40 ,3 2 11 ,0 13 21 41 5 10 9, 93 15 45 7, 3 56 ,7 37 3 43 2, 99 04 .0 3 B | | (4) - ( b) - ( b) - ( b) - ( b) - ( b) - ( b) - ( b) 04 .0 4 A I I o n 38 ,2 1 10 ,4 39 20 29 8 10 4, 20 14 65 1, 0 53 ,7 78 3 78 7, 25 ex 04 .0 4 C W ith th e ex ce pt io n of Ro qu ef or t C) 30 ,9 7 8, 45 9 16 44 8 84 ,4 4 11 87 2, 3 43 ,5 78 3 03 5, 21 04 .0 4 D I a) O fa fa tc on te nt by w ei gh ti n th e dr y m at te r: I l | | I l I I | |  of le ss th an 10 % C) (" ) 11 ,7 5 3, 20 8 6 23 9 32 ,0 3 4 50 3, 1 16 ,5 29 1 16 1, 76  of 10 % or m or e bu t le ss th an 30 % (') o 17 *2 4 4, 70 9 9 15 7 47 ,0 0 6 60 9, 2 24 ,2 60 1 69 8, 69  of 30 % or m or e n n 25 ,1 0 6, 85 6 13 33 2 68 ,4 4 9 62 2, 8 35 ,3 21 2 46 4, 39 04 .0 4 D Ib ) O fa fa tc on te nt by w ei gh ti n th e dr y m at te r: I I \ \ \ \ l  of le ss th an 55 % o n 25 ,1 0 6, 85 6 13 33 2 68 ,4 4 9 62 2, 8 35 ,3 21 2 46 4, 39  of 55 % or m or e C) (" ) 29 ,7 6 8, 13 1 15 81 0 81 ,1 6 11 41 1, 7 41 ,8 88 2 92 2, 52 04 .0 4 D II I I o 29 ,7 6 8, 13 1 15 81 0 81 ,1 6 11 41 1, 7 41 ,8 88 2 92 2, 52 ex 04 .0 4 E I a) W ith th e ex ce pt io n of G ra na Pa da no , Pa rm ig ia no Re gg ian o an d ch ee se s m an uf ac tu re d ex clu siv ely fro m sh ee p m ilk C) (" ) 44 ,1 3 12 ,0 56 23 44 3 12 0, 34 16 92 0, 8 62 ,1 09 4 45 2, 12 04 .0 4 E Ib ) 1 o o 35 ,0 7 9, 58 1 18 63 1 95 ,6 4 13 44 7, 3 49 ,3 59 3 44 3, 83 No L 16/ 18 Official Journal of the European Communities 17. 1 . 87 C C T he ad in g N o D es cr ip tio n N o te s N eg at iv e D en m ar k Ir el an d Ita ly F ra nc e G re ec e U ni te d K in gd om Sp ai n l I I D kr /1 00 kg (a ) £ Irl /1 00 kg (a ) Li t/ 10 0 kg (a ) FF /1 00 kg (a ) D r/ 10 0 kg (a ) £/ 10 0 kg (a ) Pt a/ 10 0 kg (a ) ex 04 .0 4 E I b) 2  As iag o, Ca ci oc av al lo ,P ro vo lo ne ,R ag us an o, D an bo , Ed am , Fo nt al , Fo nt in a, Fy nb o, G ou da , I l I l I l I l I l Ha va rti , M ar ib o, Sa m sÃ ¸ ,T ils it as we ll as th os e I l I l I l \ I l I I ch ee se s (o th er th an sa lte d Ri co tta an d th os e I l I l I l I l ch ee ses ma nu fac tur ed ex clu siv ely fro m sh ee p or I l I l l I l I l go at ,m ilk ) of a wa ter co nt en t, ca lcu lat ed by I l I l \ I l I I \ we ig ht of th e no n- fa tty m att er , no t ex ce ed in g I l I I I l I l l 62 % an d of a fa tc on te nt ,b y we ig ht ,r ef er re d to I l I l I l I l dr y m at te r: I l I l I I I l  of le ss th an 10 % (5) (11 )( 12) (13 ) 28 ,0 9 7, 67 4 14 92 2 76 ,6 0 10 77 0, 7 39 ,5 35 3 06 8, 34  of 10 % or m or e o n n o 32 ,6 4 8, 91 6 17 33 7 89 ,0 0 12 51 3, 7 45 ,9 33 3 24 1, 27  Es ro m , Ita lic o, K er nh em , Sa in t-N ec ta ire , Sa in t l i I l I l I l \ Pa ul in , Ta le gg io , Bu tte rk as e as we ll as th os e I l I l I l I I l ch ee se s (e xc lu di ng th os e ch ee se s m an uf ac tu re d I l I l I l I I l ex clu siv ely fro m sh ee p or go at m ilk ) of a w at er I l I l I l \ I I co nt en t, ca lc ul at ed by w ei gh t of th e no n- fa tty I l I l l i I l m at te r, ex ce ed in g 62 % an a of a fa t co nt en t, by I l I l \ \ \ I I w ei gh t, re fe rre d to dr y m at te r: I l I I I l | | I l  of le ss th an 10 % (5) (11 )( 12) (13 ) 19 ,3 1 5, 27 6 10 25 9 52 ,6 6 7 40 4, 9 27 ,1 80 2 10 9, 48  of 10 % or m or e (5) (11 )( 12) (13 ) 25 ,5 6 6, 98 2 13 57 7 69 ,6 9 9 79 9, 5 35 ,9 70 2 54 6, 18 04 .0 4 E I c) O fa fa tc on te nt ,b y w ei gh ti n th e dr y m at te r: I l I l \ \ I l  of le ss th an 10 % n 8, 78 2, 39 8 4 66 3 23 ,9 4 3 36 5, 9 12 ,3 55 95 8, 86  of 10 % or m or e n 12 ,9 8 3, 54 5 6 89 3 35 ,3 8 4 97 5, 1 18 ,2 62 1 29 8, 32 04 .0 4 E II a) O fa dr y m att er co nt en t, by we ig ht ,o f: I l I I I l I I I  le ss th an 80 % O 32 ,6 4 8, 91 6 17 33 7 89 ,0 0 12 51 3, 7 45 ,9 33 3 24 1, 27 *  80 % or m or e o 44 ,1 3 12 ,0 56 23 44 3 12 0, 34 16 92 0, 8 62 ,1 09 4 45 2, 12 04 .0 4 E II b) I o (" ) 25 ,4 9 6, 96 2 13 53 8 69 ,5 0 9 77 1, 9 35 ,8 68 2 37 8, 02 23 .0 7 B I a) 3 0)        23 .0 7 B I a) 4 ( 6)        23 .0 7 B Ib ) 3 C) 0, 49 0, 20 2 24 3 1, 63 14 1, 7 0, 54 4 31 ,4 0 23 .0 7 B I c) 3 l ( 6) 1, 53 0, 63 2 75 9 5, 10 44 2, 8 1, 69 9 98 ,1 3 23 .0 7 B II I l ( 6)         (a ) Ba sic am ou nt pe r 10 0 kg ne to fp ro du ct . (b ) Su pp lem en tar y am ou nt pe r 10 0 kg ne to fp ro du ct fo re ac h % of mi lk fa tc on ten t: (c) Su pp lem en tar y am ou nt pe r 10 0 kg ne to fp ro du ct fo re ac h % of mi lk fa tc on ten t: (d ) Su pp lem en tar y am ou nt pe r 10 0 kg ne to fp ro du ct fo re ac h % of m ilk fa tc on ten t: 0, 47 0, 44 0, 44 0, 13 0 0, 11 9 0, 11 9 25 2 23 1 23 1 1, 29 1, 19 1, 19 18 1, 9 16 6, 9 16 6, 9 0, 66 7 0, 61 3 0, 61 3 40 .3 9 37 .4 0 37 ,4 0 17 . 1 . 87 Official Journal of the European Communities No L 16/ 19 No L 16/20 Official Journal of the European Communities 17 . 1.87 Notes (') For skimmed-milk powder consigned to Italy from another Member State in accordance with Regulation (EEC) No 1624/76 (OJ No L 180 , 6 . 7 . 1976), the amount indicated shall be multiplied by the coefficient 0,54 . In intra-Community trade in skimmed-milk powder in the unaltered state , sold under Regulations (EEC) No 368/77 (OJ No L 52 , 24 . 2 . 1977) and (EEC) No 443/77 (OJ No L 58 , 3 . 3 . 1977), the amount indicated shall be multiplied by the coefficient 0,14 . (5 ) The basic amount for 1 00 kg of product falling within this subheading shall be equal to the sum of the following components : (a) the amount per 100 kg indicated multiplied by 1/100 of the weight of the lactic part contained in 100 kg of product. However, where whey and/or lactose and/or casein and/or caseinates have been added to the product, the amount resulting from the preceding calculation shall be :  multiplied by the weight of the lactic non-fat part, other than the added whey and/or added lactose and/or added casein and/or added caseinates contained in 100 kg of the product, and then  divided by the weight of the non-fat lactic part contained in 100 kg of the product ; (b) an additional amount for each percentage point of sucrose content of 100 kg net of the product, equal to 1/100 of the amount indicated in Part 7 of this Annex under subheading 17.01 A (undenatured) of the Common Customs Tariff. When completing customs formalities , the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case :  the actual content by weight of whey and/or lactose and/or casein and/or caseinates added per 100 kg of finished product, and, in particular :  the lactose content of the added whey. (4) However, for butter or concentrated butter covered by the measures , provided for :  in Regulation (EEC) No 3143/85 (OJ No L 298 , 12 . 11 . 1985 , p. 9) the amount indicated shall be multiplied by the coefficient 0,16 ; for Spain, however, the coefficient to be applied is 0,24 ,  in Regulations (EEC) No 262/79 (OJ No L 41 , 16 . 2 . 1979), (EEC) No 442/84 (OJ No L 52 , 23 . 2 . 1984) and (EEC) No 1932/ 81 (OJ No L 191 , 14 . 7 . 1981 ), the amount indicated shall be multiplied by :  the coefficient 0,31 where the butter is to be used in formula A, formula C or formula D products ; for Spain , however, the coefficient to be applied is 0,38 ,  the coefficient 0,50 where the butter is to be used in formula B products ; for Spain, however, the coefficient to be applied is 0,55 ,  in Regulation (EEC) No 2268 /84 (OJ No L 208 , 3 . 8 . 1984), the amount indicated shall be multiplied by the coefficient 0,91 ,  in Regulation (EEC) No 2278/84 (OJ No L 209, 4 . 8 . 1984), the amount indicated shall be multiplied by the coefficient 0,89 ,  in Article 13 ( 1 ) of Regulation (EEC) No 2956/84 (OJ No L 279 , 23 . 10 . 1984), the amount indicated shall be multiplied by the coefficient 0,56 ,  in Regulation (EEC) No 765/86 (OJ No L 72 , 15 . 3 . 1986), the amount indicated shall be multiplied by a coefficient of 0,67 .  in Regulation (EEC) No 2409/86 (OJ No L 208 , 31 . 7 . 1986), the amount indicated shall be multiplied by a coefficient of 0,02 . ( 5 ) No monetary compensatory amount shall be paid in respect of exported cheese of which the free-at-frontier price, before application of a monetary compensatory amount and, where applicable, the refund in the exporting Member State, is less than 140 ECU per 100 kg. Where cheese of low value, as defined above, is being exported from one Member State to another, the document used to show that the cheese is of Community origin shall contain, in the box labelled 'designation of goods', one of the following references : «Queso de escaso valor, en aplicaciÃ ³n de la nota 5 de la Parte 5 del Anexo I del Reglamento por el que se fijan los montantes compensatorios monetarios . » »Oste af ringe vÃ ¦rdi , anvendelse af bemÃ ¦rkning (s), i bilag I , del 5 , til forordningen om fastsÃ ¦ttelse af monetÃ ¦re udligningsbelÃ ¸b . « KÃ ¤se mit geringem Wert, Anwendung FuÃ note (5) zum Anhang I Teil 5 der Verordnung zur Festsetzung der WÃ ¤hrungs ­ ausgleichsbetrÃ ¤ge ." «Ã ¤Ã Ã Ã ¹Ã ¬ Ã Ã ±Ã ¼Ã ·Ã »Ã ®Ã  Ã ±Ã ¾Ã ¯Ã ±Ã  Ã ºÃ ±Ã ' Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ·Ã  Ã Ã ·Ã ¼Ã µÃ ¯Ã Ã Ã ·Ã  (5) Ã Ã ¿Ã Ã ¼Ã ­Ã Ã ¿Ã Ã  5 Ã Ã ¿Ã ÃÃ ±Ã Ã ±Ã Ã Ã ®Ã ¼Ã ±Ã Ã ¿Ã  I Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  ÃÃ ¿Ã Ã ºÃ ±Ã ¸Ã ¿Ã Ã ¯Ã ¶Ã µÃ ¹ Ã Ã ± Ã ½Ã ¿Ã ¼Ã ¹Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ¬ Ã µÃ ¾Ã ¹Ã Ã Ã Ã ¹Ã ºÃ ¬ ÃÃ ¿Ã Ã ¬. » 'Cheese of low value in accordance with note ( 5) in Part 5 of Annex I to the Regulation fixing monetary compensatory amounts .' «Fromages de faible valeur, application de la note 5 de 1 annexe 1 , partie 5 , du rÃ ¨glement fixant les montants compensatoires monÃ ©taires . » «Formaggi di scarso valore in applicazione della nota 5 dell allegato I , parte 5 , del regolamento che fissa gli importi compensativi monetari ». Kaas van geringe waarde , toepassing van voetnoot (5) van bijlage I , deel 5 , bij de verordening tot vaststelling van de monetaire compenserende bedragen." «Queijos de fraco valor, aplicaÃ §Ã £o da nota 5 do Anexo I, Parte 5 , do regulamento que fixa os montantes compensatÃ ³rios monetÃ ¡rios ». No monetary compensatory amount shall be granted in the importing Member State where the document showing the Community origin of the product in question contains one of the above wordings . If the cheese is being imported from a non-Community country, no monetary compensatory amount shall be granted where the free at-frontier price , corrected to take account of the levy and the monetary compensatory amount for cheese of normal value, is less than 140 ECU per 100 kg. If a monetary compensatory amount is chargeable in respect of a consignment consisting of different types of cheese, of a value of less than 140 ECU per 100 kg, the monetary compensatory amount applicable shall , by way of derogation from Article 30 of Regulation (EEC) No 1371 / 81 (OJ No L 138 , 25 . 5 . 1981 , p. 1 ), be that for products falling within subheading ex 04.04 E I b) 2 of the Common Customs Tariff, of a water content, calculated by weight in the non-fatty matter, exceeding 62 % and of a fat content, by weight in the dry matter, of 10 % or more . 17 . 1.87 Official Journal of the European Communities No L 16/21 (6) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular the actual content by weight per 100 kg of finished product of :  milk powder or granules (other than whey), whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case :  the content by weight of the added whey and/or added lactose and/or added casein and/or added caseinates, and  the lactose content of the added whey per 100 kg of finished product. For milk powder or granules (other than the added whey and/or added lactose and/or added casein and/or added caseinates) which have been denatured in accordance with Article 2 of Regulation (EEC) No 1725/79 (OJ No L 199, 7 . 8 . 1979) or in accordance with Article 1 of Regulation (EEC) No 3714/84 (OJ No L 341 , 29 . 12 . 1984) and feedingstuffs the lactic part of which contains milk powder or granules (other than whey), the amount shown shall be increased by the supplementary amounts indicated in the table below (where no amount is shown, only the supplementary amount shall apply) : Content by weight of milk powder or granules (other than the added whey and/or added lactose and/or added casein and/or added caseinates Germany DM/100 kg Netherlands Fl/ 100 kg United Kingdom £/ 100 kg Belgium/ Luxembourg Bfrs/Lfrs/ 100 kg Denmark Dkr/ 100 kg Italy Lit/ 100 kg France FF/ 100 kg Greece Dr/ 100 kg Ireland £ Irl/ 100 kg Spain Pta/ 100 kg More than 12 % but less I \ ||I I III I || than 30 % 1,31 1,48 3,407 II 2,42 1 286 6,60 928,2 0,661 185,50 30 % or more but less I \ IIIII II ||II than 50 % 2,63 2,96 6,814 II 4,84 2 572 13,20 1 856,5 1,323 371,00 I 50 °/o or more but less I III I IIIII II than 70 % 3,94 4,44 10,221 Il 7,26 3 858 19,80 2 784,7 1,984 556,51 70 % or more but less I \ I II IIII I ... .. I than 80 % 4,93 5,56 12,777 Il 9,08 4 823 24,76 3 480,8 2,480 695,63 I 80 % or more but less I I III \ III II than 88 % 5,52 6,22 14,310 I 10,17 5 401 27,73 3 898,5 2,778 779,1 1 88 % or more 5,92 6,67 15,332 10,89 5 787 29,71 4 177,0 2,976 834,76 Where the products contain skimmed-milk powder purchased under the terms of Regulations (EEC) No 368 /77 (OJ No L 52 , 24 . 2 . 1977), (EEC) No 443/77 (OJ No L 58 , 3 . 3 . * 1977) or (EEC) No 1844/77 (OJ No L 205 , 11 . 8 . 1977) and more than 9,0 grams of iron and/or 1,2 grams of copper per 100 kilograms, the supplementary amounts indicated above shall be multiplied by the coefficient 0,25 . If the product has not been produced in accordance with one of the Regulations referred to in the second and third paragraphs in this note, the coefficient 1,85 shall be applied to the supplementary amounts indicated above . However, this coefficient shall not be applied to products consigned to Italy from another Member State where Regulation (EEC) No 1624/76 (OJ No L 180 , 6 . 7 . 1976) applies . ( 7) The basic amount for 100 kg of product falling within this subheading shall be equal to the sum of the following components : (a) the amount per 100 kg indicated . However, where whey and/or lactose and/or casein and/or caseinates have been added to the product, the amount indicated shall be :  multiplied by the weight of the lactic non-fat part, other than the added whey and/or added lactose and/or added casein and/or added caseinates , contained in 100 kg of the product, and then  divided by the weight of the non-fat lactic part contained in 100 kg of the product ; (b) an additional amount for each percentage point of sucrose content of 100 kg net of the product, equal to 1/100 of the amount indicated in Part 7 of this Annex under subheading 17.01 A (undenatured) of the Common Customs Tariff. When completing customs formalities , the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose and/or casein and/or caseinates have been added , and where this is the case :  the actual content by weight of whey and/or lactose and/or casein and/or caseinates added per 100 kg of finished product, and, in particular :  the lactose content of the added whey. No L 16/22 Official Journal of the European Communities 17 . 1.87 (") The basic amount for 100 kg of product falling within this subheading shall be equal to the amount indicated. However, where whey and/or lactose and/or casein and/or caseinates have been added to the product, the basic amount shall be equal to the amount indicated :  multiplied by the weight of the non-fat part, other than the added whey and/or added lactose and/or added casein and/or added caseinates, contained in 100 kg of the product, and then  divided by the weight of the non-fat part contained in 100 kg of the product. When completing customs formalities, the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case :  the actual content by weight of whey and/or lactose and/or casein and/or caseinates added per 100 kg of finished product, and, in particular :  the lactose content of the added whey. (') In the case of products to which whey and/or lactose and/or casein and/or caseinates have been added, no compensatory amount shall be granted. However, the amounts indicated shall apply if compensatory amounts have to be charged. When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85, the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose and/or casein and/or caseinates have been added to the product. (") For cheeses manufactured exclusively from sheep or goat milk :  the analysis check shall be carried out by immunological methods such as double immuno-diffusion and radial immuno-diffusion, supplemented as necessary by electrophoresis of the caseins,  the party concerned shall be obliged, when completing the customs formalities, to state in the declaration provided for this purpose that the cheese in question was manufactured exclusively from sheep and/or goat milk. ( 12) No compensatory amounts shall be applicable on imported cheeses covered by the provisions of Articles 7 ( 1 ), 9 ( 1 ), 10 and 11 of amended Regulation (EEC) No 2915/79, provided that the free-at- frontier value applicable for the cheese in question, if one has been laid down, is respected or that the import price is not less than the amount specified in Article 11 ( 1 ) of that Regulation for the cheese in question, or on the cheeses specified in Articles 9 ( 1 ) and 11 (2) of that Regulation, provided that they are covered by (e), (f) or (r) of Annex II to that Regulation if it is established that they correspond to the description given therein . Where, in the case of 'Vacherin Mont d'Or' cheese, the conditions laid down in Article ( 1 ) of Regulation (EEC) No 2915/79 are not complied with or where intra-Community trade or exports to third countries are involved, the compensatory amount to be applied shall be that applicable to products falling within subheading 04.04 E I b) 2 of the Common Customs Tariff having a water content, calculated by weight, of the non-fatty matter exceeding 62 % and having a fat content, by weight, in the dry matter of 1 0 % or more. ( 1 }) In the case of cheeses presented in containers which also contain conserving liquid, in particular brine, the monetary compensatory amount is granted on the net weight, the weight of the liquid being deducted. NB: For the calculation of fat content, non-milk fats are not to be taken into account. 17 . 1 . 87 Official Journal of the European Communities No L 16/23 PART 6 WINE Monetary compensatory amounts CCT heading No Description PosPositive Negative Germany DM \ ItalyLit FranceFF GreeceDr SpainPta ex 22.05 B Wine put up in containers of more than three litres % vol/hl 0 42 0,55 123,6 9,5 ex 22.05 C I (a) Table wine (*): ( 1 ) Type R III ( ») (2) Types A II and A III (J) (3) Other hi hi °/o vol/hl 0 0 0 679 969 42 8,82 12,59 0,55 1 978,7 2 823,9 123,6 152,5 217,3 9,5 (b) Red, ros6 and white wine from third coun ­ tries : ( 1 ) Presented in the document V.I or V.A under the name Portugieser (2) Presented in the document V.I or V.A under the name Riesling or Sylvaner (3) Other hi hi % vol/hl 0 0 0 679 969 42 8,82 12,59 0,55 1 978,7 2 823,9 123,6 152,5 217,3 9,5 ex 22.05 C II (a) Table wine ( l) (b) Red, rose and white wine from third coun ­ tries % vol/hl % vol/hl 0 0 42 42 0,55 0,55 123,6 123,6 9,5 9,5 (') As defined under No 11 of Annex II to Regulation (EEC) No 337/79 . (2) As defined in Regulation (EEC) No 340/79. No L 16/24 Official Journal of the European Communities 17 . 1 . 87 PART 7 SUGAR Monetary compensatory amounts Positive (') Negative (') CCT heading No Germany Netherlands Belgium/Luxembourg Denmark United Kingdom Ireland Italy France Greece Spain Portugal DM F1 Bfrs/Lfrs Dkr £ £ Irl Lit FF Dr Pta Esc A. SUGAR  100 kg  ' 2,50 2,09 2,81 2,35 9,94 8,30 11,017 9,203 4,097 3,423 33,04 27,60 2 871,3 2 398,5 759,43 642,64 1 240,63 930,70 17.01 A (2) 17.01 B (J) 3 978 3 323 by 1 °/o of sucrose content and by 100 kg net of that product (4) 17.02 ex D II ( 5 ) 17.02 E 17.02 F I (6) 21.07 F IV 0,0281 0,0281 0,0281 0,0281 0,0410 0,0410 0,0410 0,0410 39,78 39,78 39,78 39,78 28,713 28,713 28,713 28,713 7,594 7,594 7,594 7,594 12,406 12,406 12,406 12,406 0,0250 0,0250 0,0250 0,0250 0,0994 0,0994 0,0994 0,0994 0,1102 0,1102 0,1102 0,1102 0,3304 0,3304 0,3304 0,3304 B. ISOGLUCOSE ¢ for 100 kg on dry matter 9,94 9,94 4,097 4,097 2 871,3 2 871,3 661,63 661,63 17.02 D I 21.07 Fill 2,50 2,50 2,81 2,81 11,017 11,017 3 978 3 978 33,04 33,04 1 333,70 1 333,70 (') No monetary compensatory amount shall be applied to sugar and isoglucose exported to non-member countries pursuant to Article 26 of Regulation (EEC) No 1785 / 81 . (2) For flavoured or coloured sugars the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (3 ) Where the yield of the raw sugar differs from that of the stan ­ dard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). (4) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regu ­ lation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 in the case of exports . ( 5) Other sugars and syrups excluding sorbose . (6) Caramelized sugars falling within heading No 17.01 . 17 . 1 . 87 Official Journal of the European Communities No L 16/25 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts \ Positive Negative CCT heading No Germany Netherlands Belgium/Luxembourg Denmark United Kingdom Ireland Italy France Greece Spain Portugal DM/100 kg Fl/ 100 kg Bfrs/Lfrs/ 100 kg Dkr/ 100 kg £/ 100 kg £ Irl/ 100 kg Lit/ 100 kg FF/ 100 kg Dr/100 kg Pta/100 kg Esc/100 kg 17.04 D I a) 0 0 0 5,577 2,074 2 493 16,73 1 453,5 334,92 0 17.04 D I b) 1 0 0 0 3,376 1,256 0 10,12 879,7 224,73 279,14 17.04 D I b) 2 0 0 0 4,815 1,791 1 854 14,44 1 255,1 320,01 390,80 17.04 D I b) 3 aa) 0 0 0 6,255 2,326 2 413 18,76 1 630,4 415,28 502,46 17.04 D I b) 3 bb) 0 0 0 6,408 2,383 2 481 19,21 1 670,3 421,05 502,46 17.04 D I b) 4 0 0 0 7,471 2,778 2 871 22,40 1 947,2 497,10 614,11 17.04 D I b) 5 0 0 0 8,014 2,981 3 029 24,04 2 088,7 538,52 725,77 17.04 D I b) 6 0 0 0 8,557 3,182 3 186 25,66 2 230,3 579,94 837,43 17.04 D I b) 7 0 0 0 8,876 3,301 3 243 26,62 2 313,4 607,89 949,08 17.04 D I b) 8 0 0 0 9,420 3,503 3 401 28,25 2 455,0 649,31 1 060,74 17.04 D II a) 3,77 4,25 0 10,608 2,792 4 289 24,94 2 841,1 703,42 0 17.04 D II a) ( ») 3,03 3,41 0 8,715 2,424 3 575 21,27 2 325,6 587,89 0 17.04 D II b) 1 3,35 3,78 0 9,865 2,516 3 744 22,70 2 647,1 680,75 279,14 17.04 D II b) 1 ( ,J) 2,61 2,94 0 7,972 2,148 3 030 19,03 2 131,6 565,22 279,14 17.04 D II b) 2 3,83 4,31 9,42 11,800 3,235 4 481 28,50 3 151,7 810,20 446,63 17.04 D II b) 2 (") 3,09 3,47 0 9,907 2,867 3 767 24,83 2 636,2 694,67 446,63 17.04 D II b) 3 3,51 3,96 9,65 11,713 3,491 4 385 29,97 3 109,8 805,96 669,94 17.04 D II b) 3 (u) 2,95 3,33 8,63 10,293 3,215 3 850 27,21 2 723,1 719,32 669,94 17.04 D II b) 4 2,81 3,16 9,01 10,528 3,454 3 843 28,82 2 774,3 729,20 893,25 17.04 D II b) 4 (") 2,51 2,82 0 9,770 3,307 3 558 27,35 2 568,1 682,99 893,25 18.06 B I 0 0 0 5,317 1,473 1 966 12,93 1 419,0 382,03 279,14 18.06 B II a) 3,35 3,77 0 9,446 2,186 3 531 20,42 2 549,3 661,12 223,31 18.06 B II a) ( ,s) 2,83 3,19 0 8,126 1,929 3 033 17,86 2 190,0 580,60 223,31 18.06 B II b) 4,86 5,48 9,89 13,339 2,941 4 999 27,97 3 609,8 934,73 223,31 18.06 B II b) ( ») 4,07 4,59 0 11,331 2,552 4 243 24,07 3 063,0 812,20 223,31 18.06 D I a) (') 7,90 8,89 15,00 20,855 4,225 7 855 41,46 5 669,7 1 546,46 0 18.06 D I b) (') ( ¢) 7,90 8,89 15,00 20,855 4,225 7 855 41,46 5 669,7 1 546,46 0 18.06 D II a) 1 3,15 3,53 0 10,149 2,852 3 748 24,94 2 706,0 706,55 558,28 18.06 D II a) 1 ( 13) 2,55 2,86 0 8,635 2,558 3 177 22,00 2 293,6 614,14 558,28 18.06 D II a) 1 (,s) 2,79 3,13 0 9,231 2,673 3 402 23,15 2 456,1 650,54 558,28 18.06 D II a) 2 (') 3,15 3,53 0 10,149 2,852 3 748 24,94 2 706,0 706,55 558,28 18.06 D II a) 2 (*) ( ,J) 2,55 2,86 0 8,635 2,558 3 177 22,00 2 293,6 614,14 558,28 18.06 D II a) 2 ( ») ( ,s) 2,79 3,13 0 9,231 2,673 3 402 23,15 2 456,1 650,54 558,28 18.06 D II b) 1 10,94 12,31 20,57 28,571 5,722 10 760 56,45 7 769,9 2 006,42 0 18.06 D II b) 1 ( ») 7,79 8,77 14,80 20,524 4,160 7 728 40,83 5 579,0 1 515,45 0 18.06 D II b) 1 (") 9,03 10,17 17,07 23,694 4,776 8 923 46,98 6 442,1 1 708,86 0 18.06 D II b) 2 ( ,0) 5,52 6,22 12,79 16,485 4,169 6 130 37,74 4 425,9 1 151,15 614,11 18.06 D II b) 2 (") 4,26 4,80 10,48 13,266 3,545 4 917 31,49 3 549,5 954,76 614,11 18.06 D II b) 2 ( ») 10,94 12,31 20,57 28,571 5,722 10 760 56,45 7 769,9 2 006,42 0 18.06 D II b) 2 (,J) 7,79 8,77 14,80 20,524 4,160 7 728 40,83 5 579,0 1 515,45 0 18.06 D II b) 2 ( ,5) 9,03 10,17 17,07 23,694 4,776 8 923 46,98 6 442,1 1 708,86 0 No L 16/26 Official Journal of the European Communities 17 . 1 . 87 Positive Negative CCT heading No Germany DM/100 kg Netherlands Fl/ 100 kg Belgium/ Luxembourg Bfrs/Lfrs/ 100 kg Denmark Dkr/ 100 kg United Kingdom £/ 100 kg Ireland £ Irl/ 100 kg Italy Lit/ 100 kg France FF/ 100 kg Greece Dr/ 100 kg Spain Pta/ 100 kg Portugal Esc/100 kg 18.06 D II c) 1 (2) I 18.06 D II c) 2 (J) 19.02 B II a) 4 aa) (') 0 0 0 3,341 1,242 0 10,02 870,8 191,83 0 19.02 B II a) 5 aa) (6) 0 0 0 5,046 1,877 2 256 15,14 1 315,1 291,44 0 19.03 A C) 2,47 2,79 0 8,136 3,026 3 637 24,40 2 120,6 323,65 0 19.03 B I O 2,47 2,79 0 8,136 3,026 3 637 24,40 2 120,6 323,65 0 19.03 B II O 0 0 0 6,810 2,532 3 044 20,43 1 774,9 305,54 0 19.04 0 0 0 4,512 1,678 2 017 13,53 1 176,0 270,97 0 21.07 C I 0 0 0 5,317 1,473 1 966 12,93 1 419,0 382,03 279,14 21.07 C II a) 3,35 3,77 - 0 9,446 2,186 3 531 20,42 2 549,3 661,12 223,31 21.07 C II a) ( ,5) 2,83 3,19 0 8,126 1,929 3 033 17,86 2 190,0 580,60 223,31 21.07 C II b) 4,86 5,48 .. 9,89 13,339 2,941 4 999 27,97 3 609,8 934,73 223,31 21.07 C II b) ( ,s) 4,07 4,59 0 11,331 2,552 4 243 24,07 3 063,0 812,20 223,31 21.07 D I a) 1 9,86 11,11 18,14 25,538 4,957 9 639 49,48 6 957,3 1 900,42 0 21.07 D I a) 2 11,34 12,77 20,84 29,201 5,668 11 014 56,63 7 953,4 2 052,07 0 21.07 D I b) 1 0 0 0 2,270 0 0 0 618,4 168,93 0 21.07 D I b) 2 0 0 0 3,569 0 0 0 972,1 250,81 0 21.07 D I b) 3 10,08 , 11,35 18,53 25,957 5,039 9 791 50,34 7 069,7 1 824,06 0 21.07 D II a) 1 (4) 21.07 D II a) 2 (4) 21.07 D II a) 3 (4) \ 21.07 D II a) 4 (4) 21.07 D II b) ( s) 21.07 G II a) 1 (') O 2,52 2,84 0 6,489 1,260 2 448 12,58 1 767,4 456,02 0 21.07 G II a) 1 (') O (") 0 0 0 4,596 0,892 1 734 8,91 1 251,9 340,49 0 21.07 G II a) 1 ( «) O O5) 0 0 0 5,342 1,037 2 015 10,36 1 455,0 386,00 0 21.07 G II a) 2 aa) (') (') 3,04 3,43 0 8,201 1,897 3 214 17,72 2 213,7 554,93 0 21.07 G II a) 2 aa) ( ») (') (") 0 0 0 6,308 1,529 2 500 14,05 1 698,2 439,40 0 21.07 G II a) 2 aa) (') (') ( ,s) 2,59 2,92 0 7,054 1,674 2 781 15,50 1 901,3 484,91 0 21.07 G II a) 2 bb) ( ») (*) 3,30 3,72 0 9,058 2,215 3 596 20,29 2 436,9 604,39 0 21.07 G II a) 2 bb) (') (') ( ,3 ) 2,56 2,88 0 7,165 1,847 2 882 16,62 1 921,4 488,86 0 21.07 G II a) 2 bb) ( «) O (,s) 2,85 3,21 0 7,911 1,992 3 163 18,07 2 124,5 534,37 0 21.07 G II a) 2 cc) (') (') 3,56 4,01 0 9,914 2,534 3 979 22,85 2 660,1 653,85 0 21.07 G II a) 2 cc) (') (') ( ,J) 2,82 3,17 0 8,021 2,166 3 265 19,18 2 144,6 538,32 0 21.07 G II a) 2 cc) ( ») (') (15) 3,11 3,50 0 8,767 2,311 3 546 20,63 2 347,7 583,83 0 21.07 G II b) 1 (') (') 2,84 3,19 0 7,877 1,776 2 949 16,74 2 129,2 551,71 156,32 21.07 G II b) 1 (') O O 0 0 0 5,984 1,408 2 235 13,07 1 613,7 436,18 156,32 21.07 G II b) 1 (') O (") &gt; 2,39 0 0 6,730 1,553 2 516 14,52 1 816,8 481,69 156,32 21.07 G II b) 2 aa) (') (') 3,27 3,68 0 9,193 2,266 3 572 20,69 2 472,1 623,28 0 21.07 G II b) 2 aa) (') (') ( ») 2,53 2,84 0 7,300 1,898 2 858 17,02 1 956,6 507,75 0 21.07 G II b) 2 aa) (') (') (1S) 2,82 3,17 0 8,046 2,043 3 139 18,47 2 159,7 553,26 0 21.07 G II b) 2 bb) ( «) (') 3,53 3,97 0 10,050 2,584 3 954 23,26 2 695,3 672,74 0 21.07 G II b) 2 bb) (  ) O (15) 2,79 3,13 0 8,157 2,216 3 240 19,59 2 179,8 557,21 0 21.07 G II b) 2 bb) (') O (1S) 3,08 3,46 0 8,903 2,361 3 521 21,04 2 382,9 602,72 0 21.07 G II c) 1 ( ») O 3,08 3,47 0 8,968 2,182 3 343 20,01 2 413,4 626,89 279,14 21.07 G II c) 1 ( «) (') (") 0 0 0 7,075 1,814 2 629 16,34 1 897,9 511,36 279,14 21.07 G II c) 1 (') (') (") 2,63 2,96 0 7,821 1,959 2 910 17,79 2 101,0 556,87 279,14 21.07 G II c) 2 aa) (') (') 3,60 4,06 0 10,680 2,819 4 109 25,15 2 859,7 725,80 279,14 17 . 1 . 87 Official Journal of the European Communities No L 16/27 Positive Negative CCT heading No Germany Netherlands Belgium/Luxembourg Denmark United Kingdom Ireland Italy France Greece Spain Portugal DM/100 kg Fl/ 100 kg Bfrs/Lfrs/ 100 kg Dkr/100 kg £/100 kg £ Irl/100 kg Lit/100 kg FF/100 kg Dr/100 kg Pta/100 kg Esc/100 kg 21.07 G II c) 2 aa) (') (') ( ,J) 2,86 3,22 0 8,787 2,451 3 395 21,48 2 344,2 610,27 279,14 21.07 G II c) 2 aa) ( ») (') ( ,s) 3,15 3,55 0 9,533 2,596 3 676 22,93 2 547,3 655,78 279,14 21.07 G II c) 2 bb) (8) O 3,80 4,28 8,99 11,323 3,058 4 396 27,07 3 027,1 762,90 279,14 21.07 G II c) 2 bb) (8) (') (") 3,06 3,44 0 9,430 2,690 3 682 23,40 2 511,6 647,37 279,14 21.07 G II c) 2 bb) ( ») 0 (,5) 3,35 3,77 0 10,176 2,835 3 963 24,85 2 714,7 692,88 279,14 21.07 G II d) 1 3,53 3,98 8,66 10,951 2,919 4 059 25,96 2 930,3 763,59 502,46 21.07 G II d) 1 ( ») 2,79 3,14 0 9,058 2,551 3 345 22,29 2 414,8 648,06 502,46 21.07 G II d) 1 ( ,s) 3,08 3,47 0 9,804 2,696 3 626 23,74 2 617,9 693,57 502,46 21.07 G II d) 2 3,99 4,49 10,01 12,449 3,476 4 729 30,45 3 320,8 850,14 502,46 21.07 G II d) 2 ( ») 3,25 3,65 8,65 10,556 3,108 4 015 26,78 2 805,3 734,61 502,46 21.07 G II d) 2 ( ,s) 3,54 3,98 9,19 11,302 3,253 4 296 28,23 3 008,4 780,12 502,46 21.07 G II e) 4,21 4,74 11,34 13,925 4,025 5 133 34,88 3 705,5 968,64 837,43 21.07 G II e) O 3,47 3,90 9,98 12,032 3,657 4 419 31,21 3 190,0 853,11 «37,43 21.07 G II e) ( ,5) 3,76 4,23 10,52 12,778 3,802 4 700 32,66 3 393,1 898,62 837,43 21.07 G III a) 1 5,04 5,68 9,26 12,978 2,519 4 895 25,17 3 534,8 912,03 0 21.07 G III a) 1 (1J) 3,56 4,01 0 9,191 1,784 3 468 17,82 2 503,8 680,99 0 21.07 G III a) 1 ( ,5) 4,14 4,67 0 10,683 2,074 4 030 20,71 2 910,0 772,01 0 21.07 G III a) 2 aa) 5,56 6,27 10,80 14,690 3,156 5 661 30,31 3 981,1 1 010,94 0 21.07 G III a) 2 aa) (") 4,08 4,60 0 10,903 2,421 4 234 22,96 2 950,1 779,90 0 21.07 G III a) 2 aa) (") 4,66 5,26 9,16 12,395 2,711 4 796 25,85 3 356,3 870,92 0 21.07 G III a) 2 bb) 5,82 6,56 11,58 15,547 3,474 6 043 32,88 4 204,3 1 060,40 0 21.07 G III a) 2 bb) (") 4,34 4,89 8,86 11,760 2,739 4 616 25,53 3 173,3 829,36 0 21.07 G III a) 2 bb) ( ,5) 4,92 5,55 9,94 13,252 3,029 5 178 28,42 3 579,5 920,38 0 21.07 G III b) 1 5,36 6,03 10,51 14,366 3,035 5 396 29,33 3 896,6 1 007,72 156,32 21.07 G III b) 1 ( ,J) 3,88 4,36 0 10,579 2,300 3 969 21,98 2 865,6 776,68 156,32 21.07 G III b) 1 ( 15) 4,46 5,02 8,87 12,071 2,590 4 531 24,87 3 271,8 867,70 156,32 21.07 G III b) 2 5,79 6,52 11,69 15,682 3,525 6 019 33,28 4 239,5 1 079,29 0 21.07 G III b) 2 ( ») 4,31 4,85 8,97 11,895 2,790 4 592 25,93 3 208,5 848,25 0 21.07 G III b) 2 ( ,s) 4,89 5,51 10,05 13,387 3,080 5 154 28,82 3 614,7 939,27 0 21.07 G III c) 1 5,60 6,31 11,50 15,457 3,441 5 790 32,60 4 180,8 1 082,90 279,14 21.07 G III c) 1 (1J) 4,12 4,64 8,78 11,670 2,706 4 363 25,25 3 149,8 851,86 279,14 21.07 G III c) 1 C 5) 4,70 5,30 9,86 13,162 2,996 4 925 28,14 3 556,0 942,88 279,14 21.07 G III c) 2 6,06 6,82 12,85 16,955 3,998 6 460 37,09 4 571,3 1 169,45 279,14 21.07 G III c) 2 (1J) 4,58 5,15 10,13 13,168 3,263 5 033 29,74 3 540,3 938,41 279,14 21.07 G III c) 2 ( ,s) 5,16 5,81 11,21 14,660 3,553 5 595 32,63 3 946,5 1 029,43 279,14 21.07 G III d) 1 6,05 6,82 13,29 17,440 4,178 6 506 38,55 4 697,7 1 219,60 502,46 21.07 G III d) 1 (,J) 4,57 5,15 10,57 13,653 3,443 5 079 31,20 3 666,7 988,56 502,46 21.07 G III d) 1 ( ,5) 5,15 5,81 11,65 15,145 3,733 5 641 34,09 4 072,9 1 079,58 502,46 21.07 G III d) 2 6,25 7,04 13,87 18,082 4,417 6 793 40,48 4 865,1 1 256,69 502,46 21.07 G III d) 2 (1J) 4,77 5,37 11,15 14,295 3,682 5 366 33,13 3 834,1 1 025,65 502,46 21.07 G III d) 2 0 s) 5,35 6,03 12,23 15,787 3,972 5 928 36,02 4 240,3 1 116,67 502,46 21.07 G III e) 6,39 7,20 14,63 18,927 4,731 7 043 43,01 5 085,3 1 322,12 669,94 21.07 G III e) (1J) 4,91 5,53 11,91 15,140 3,996 5 616 35,66 4 054,3 1 091,08 669,94 21.07 G III e) ( 1S) 5,49 6,19 12,99 16,632 4,286 6 178 38,55 4 460,5 1 182,10 669,94 21.07 G IV a) 1 7,56 8,52 13,89 19,468 3,779 7 343 37,75 5 302,3 1 368,05 0 21.07 G IV a) 1 (") 5,34 6,01 9,82 13,787 2,676 5 202 26,72 3 755,7 1 021,48 0 21.07 G IV a) 1 ( l5) 6,21 7,00 ' 11,42 16,025 3,111 6 046 31,07 4 364,9 1 158,01 0 21.07 G IV a) 2 8,08 9,11 15,43 21,180 4,416 8 109 42,89 5 748,6 1 466,96 0 21.07 G IV a) 2 (") 5,86 6,60 11,36 15,499 3,313 5 968 31,86 4 202,0 1 120,39 0 No L 16/28 Official Journal of the European Communities 17 . 1 . 87 Positive Negative CCT heading No Germany Netherlands Belgium/Luxembourg Denmark United Kingdom Ireland Italy France Greece Spain Portugal DM/100 kg Fl/ 100 kg Bfrs/Lfrs/ 100 kg Dkr/ 100 kg £/ 100 kg £ Irl/ 100 kg Lit/ 100 kg FF/ 100 kg Dr/ 100 kg Pta/ 100 kg Esc/ 100 kg 21.07 G IV a) 2 ( ,5) 6,73 7,59 12,96 17,737 3,748 6 812 36,21 4 811,2 1 256,92 0 21.07 G IV b) 1 7,88 8,87 15,14 20,856 4,295 7 844 41,91 5 664,1 1 463,74 156,32 21.07 G IV b) 1 O 5,66 6,36 11,07 15,175 3,192 5 703 30,88 4 117,5 1 117,17 156,32 21.07 G IV b) 1 ( 15 ) 6,53 7,35 12,67 17,413 3,627 6 547 35,23 4 726,7 1 253,70 156,32 21.07 G IV b) 2 8,21 9,25 16,13 21,957 4,704 8 336 45,21 5 951,0 1 527,33 156,32 21.07 G IV b) 2 (") 5,99 6,74 12,06 16,276 3,601 6 195 34,18 4 404,4 1 180,76 156,32 21.07 G IV b) 2 (15) 6,86 7,73 13,66 18,514 4,036 7 039 38,53 5 013,6 1 317,29 156,32 21.07 G IV c) 8,12 9,15 16,13 21,947 4,701 8 238 45,18 5 948,3 1 538,92 279,14 21.07 G IV c) (1J) 5,90 6,64 12,06 16,266 3,598 6 097 34,15 4 401,7 1 192,35 279,14 21.07 G IV c) ( 15) 6,77 7,63 13,66 18,504 4,033 6 941 38,50 5 010,9. 1 328,88 279,14 21.07 G V a) 1 11,34 12,77 20,84 29,201 5,668 11 014 56,63 7 953,4 2 052,07 0 21.07 G V a) 1 ( 1J) 8,00 9,02 14,73 20,681 4,014 7 804 40,09 5 633,5 1 532,23 0 21.07 G V a) 1 ( ,s) 9,32 10,50 17,13 24,037 4,666 9 068 46,60 6 547,4 1 737,01 0 21.07 GV a) 2 11,47 12,92 21,23 29,629 5,827 11 205 57,91 8 065,0 2 076,80 0 21.07 G V a) 2 (1J ) 8,13 9,17 15,12 21,109 4,173 7 995 41,37 5 745,1 1 556,96 0 21.07 G V a) 2 ( ,s ) 9,45 10,65 17,52 24,465 4,825 9 259 47,88 6 659,0 1 761,74 0 21.07 G V b) 11,57 13,02 21,73 30,193 6,037 11 372 59,60 8 211,8 2 120,42 0 21.07 G V b) ( ») 8,23 9,27 15,62 21,673 4,383 8 162 43,06 5 891,9 1 600,58 0 21.07 G V b) (1S) 9,55 10,75 18,02 25,029 5,035 9 426 49,57 6 805,8 1 805,36 0 21.07 G VI to IX 0 29.04 C III a) 1 0 0 0 4,820 1,793 2 155 14,46 1 256,3 289,48 0 29.04 C III a) 2 0 0 0 8,924 3,319 3 222 26,76 2 325,8 615,14 1 004,91 29.04 C III b) 1 0 0 0 6,866 2,553 3 069 20,59 1 789,5 412,34 0 29.04 C III b) 2 2,88 3,24 11,45 12,692 4,720 4 583 38,06 3 307,7 874,86 1 429,21 35.05 A 0 0 0 5,296 1,970 2 368 15,89 1 380,5 318,09 0 38.19 T I a) 0 0 0 4,820 1,793 2 155 14,46 1 256,3 289,48 0 38.19 T I b) 0 0 0 8,924 3,319 3 222 26,76 2 325,8 615,14 1 004,91 38.19 T II a) 0 0 0 6,866 2,553 3 069 20,59 1 789,5 412,34 0 38.19 T II b) 2,88 3,24 11,45 12,692 4,720 4 583 38,06 3 307,7 874,86 1 429,21 17 . 1 . 87 Official Journal of the European Communities No L 16/29 (*) In the case of goods not containing added whey, lactose, casein or caseinates the monetary compensatory amount shall be calculated on the basis of the quantity of sugar and/or of skimmed-milk contained in such goods . However, where the monetary compensatory amount re ­ sulting from this calculation is greater than that fixed above, the latter shall be applied . (2) Amounts applicable as appropriate on goods falling within subheadings 21.07 G VI to IX. (4) At the time of the completion of customs formalities, the party concerned shall be required to state in the declaration provided for this purpose :  the actual content by weight of skimmed-milk powder contained in the goods,  the added whey and/or lactose and/or casein and/or caseinates content and the lactose content of the added whey, per 100 kg of finished product. The compensatory amount is calculated for the actual quantity of skimmed-milk powder contained in the goods . ( 5) Amount to be calculated on the basis of the actual quantities of any cereals or products resulting from their processing, sugar, milk or milk products , contained in the goods . Apply to these quantities the compensatory amount applied when such products are traded as such . (') These amounts shall not apply to goods in immediate packings of a net capacity of 1 kg or less . (7) For goods falling within this subheading, the monetary compensatory amount shall be applied only according to the weight of the macaroni, spaghetti and similar products . (*) If the product contains added whey and/or lactose and/or casein and/or caseinates no compensatory amount shall be granted for the milk products incorporated ; in such cases the compensatory amount is to be calculated on the quan ­ tities of common wheat and sugar indicated in the Annex to Regulation (EEC) No 3034/80 , less 10 % . When completing :  customs export formalities carried out in a Member State the currency of which has appreciated ,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85 , the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose and/or casein and/or caseinates have been added to the product. However, if compensatory amounts have to be charged, the amounts fixed shall apply normally. (') The first and second parts of note (') shall not apply to goods in immediate packings of a net capacity of 1 kg or less . ( 10) Preparations for the manufacture of chocolate or chocolate milk crumb, containing more than 6,5 % but less than 1 1 °/o by wfcight of milkfats , more than 6,5 % but less than 15 % by weight of cocoa, and more than 50 % but less than 60 % by weight of sucrose (including invert sugar expressed as sucrose), presented in irregular pieces . (u ) Amount applicable to chocolate milk crumb as defined in note (10) above, if it contains reduced-price butter under the Regulations given in note ( 4) to Part 5 of this Annex. ( 12) Amount applicable to products other than those falling under notes (10), (") above and (1J), ( 1S ) below. ( 1J) Amount applicable to products other than those falling under note (1S) below, if they contain reduced-price butter under the Regulations given in note (4) to Part 5 of this Annex. ( 15) Amount applicable to ice-cream and to preparations for making ice-cream and similar edible products called 'ice-mix', if they contain reduced-price butter under the Regulations given in note (4) to Part 5 of this Annex. No L 16/30 Official Journal of the European Communities 17 . 1 . 87 ANNEX II Monetary coefficients Products I I I Member States Germany Nether ­lands United Kingdom BLEU Denmark Italy France Greece Ireland Spain Portugal  Beef and veal 0,982 0,982 1,221 1,015 1,044 1,015 1,423 1,043 1,067  Milk and milk products 0,971 0,971 1,285  1,015 1,044 1,048 1,423 1,043 1,067   Pigmeat 0,982 0,982 1,248  1,015 1,044 1,015 1,423 1,043 1,067   Sugar 0,982 0,982 1,302  1,020 1,044 1,080 1,423 1,090 1,078 1,151  Cereals 0,976 0,976 1,302  1,020 1,055 1,080 1,423 1,090 1,078   Eggs and poultry and albumins 0,982 0,982 1,240  1,015 1,044 1,016 1,423 1,043 1,067   Wine l-II-I I-Il-I 1,010 1,028 1,388  1,043   Processed products (Regulation IIIIIIIIIlIl\ Il (EEC) No 3033/80): IIliIIIIIlIl IlIlIl  to be applied to charges 0,982 0,982 1,285  1,015 1,044 1,048 1,423 1,043 1,067 1,151  to be applied to refunds : IIIIIIII ||\\I II  cereals 0,976 0,976 1,30,2  1,020 1,055 1,080 1,423 1,090 1,078   milk 0,971 0,971 1,285  1,015 1,044 1,048 1,423 1,043 1,067   sugar 0,982 0,982 1,302  1,020 1,044 1,080 1,423 1,090 1,078  ANNEX III Application of Article 10 of Regulation (EEC) No 1677/85 100 Lit = 2,92374 Bfrs/Lfrs 1 £ (UK) = 58,2739 Bfrs/Lfrs 10,6876 Dkr 1 £ (Irl) = 55,2545 Bfrs/Lfrs 10,2187 Dkr0,536231 Dkr 0,140928 DM 0,469703 FF 0,159005 FI 2,80887 DM 9,36165 FF 3,16916 Fl 2,67895 DM 8,98483 FF 3,01849 Fl 0,959307 £ (UK)0,0523016 £ (Irl) 1,04243 £ (Irl) 1 993,10 Lit 1911,99 Lit0,0501731 £ (UK) 10,1905 Dr 203,107 Dr 194,842 Dr 10,7508 Esc 214,273 Esc 205,553 Esc 9,67827 Pta 192,898 Pta 185,047 Pta